Exhibit 10.1
EXECUTION VERSION
 
MEMBERSHIP INTERESTS PURCHASE AGREEMENT
BY AND AMONG
NYTEX ENERGY HOLDINGS, INC.,
FRANCIS DRILLING FLUIDS, LTD.,
FRANCIS OAKS, L.L.C
AND
THE MEMBERS OF FRANCIS OAKS, L.L.C.
AS OF NOVEMBER __, 2010
 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1    
1.1. Definitions
    1  
1.2. Other Definitions
    7    
ARTICLE II PURCHASE AND SALE OF MEMBERSHIP INTERESTS
    8    
2.1. Agreement to Sell and Purchase Membership Interests; Other Transactions
    8  
2.2. Closing
    8  
2.3. Company and Sellers Deliverables at Closing
    9  
2.4. Buyer Deliverables at Closing
    11  
2.5. Purchase Price Adjustment for Working Capital
    12  
2.6. Escrow Deposit
    13  
2.7. Seller Representative
    14    
ARTICLE III REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
    15    
3.1. Organization and Corporate Power
    15  
3.2. Authorization of Transactions
    16  
3.3. Capitalization
    17  
3.4. Subsidiaries; Investments
    17  
3.5. Financial Statements
    17  
3.6. Absence of Undisclosed Liabilities
    18  
3.7. Absence of Certain Developments
    18  
3.8. Real Property and Personal Property; Title to Property
    20  
3.9. Taxes
    21  
3.10. Contracts and Commitments
    23  
3.11. Computer Software and Proprietary Rights
    25  
3.12. Litigation; Proceedings
    27  
3.13. Brokerage
    27  
3.14. Governmental Licenses and Permits
    27  
3.15. Employees
    28  
3.16. Employee Benefit Plans
    28  
3.17. Insurance
    29  
3.18. Officers and Directors; Bank Accounts
    30  
3.19. Affiliate Transactions
    30  
3.20. Compliance with Laws
    30  
3.21. Environmental Compliance
    30  
3.22. Indebtedness
    32  
3.23. Certifications
    32  
3.24. Customers
    33  
3.25. Suppliers
    33  
3.26. Title of Acquired Assets
    33  

i



--------------------------------------------------------------------------------



 



EXECUTION VERSION

         
3.27. Condition of Acquired Assets
    33  
3.28. Accounts Receivable
    33  
3.29. Full Disclosure
    34    
ARTICLE IV REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SELLERS
    34    
4.1. Authorization of Transactions
    34  
4.2. Brokerage
    34  
4.3. Membership Interests
    34  
4.4. Litigation
    35  
4.5. Investment Representations of Diana Istre Francis
    35  
4.6. Investment Representations of Michael G. Francis, Bryan Francis and Mackey
Francis
    35  
4.7. Receipt of Information
    36    
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
    36    
5.1. Organization and Corporate Power
    36  
5.2. Authorization of Transaction
    36  
5.3. No Violation
    36  
5.4. Governmental Authorities and Consents
    36  
5.5. Litigation
    37  
5.6. Brokerage
    37  
5.7. Note
    37  
5.8. Buyer Stock
    37  
5.9. SEC Filings
    37  
5.10. Solvency
    38    
ARTICLE VI COVENANTS OF THE COMPANY, OAKS AND SELLERS
    38    
6.1. Consents
    38    
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS
    38    
7.1. Closing Consideration
    38  
7.2. Buyer’s Performance
    39  
7.3. Certificate
    39  
7.4. Closing Documents
    39    
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
    39    
8.1. Sellers’ Performance
    39  
8.2. Certificates
    39  
8.3. Closing Documents
    39  
8.4. No Judgments
    39  
8.5. Termination of Related Party Agreements
    39  

ii



--------------------------------------------------------------------------------



 



EXECUTION VERSION

         
8.6. Title to Owned Real Property
    39  
8.7. Landlord Estoppels
    40  
8.8. Related Party Transactions
    40  
8.9. Pay-Off Letters
    40    
ARTICLE IX SURVIVAL AND INDEMNIFICATION
    40    
9.1. Survival of Representations and Warranties
    40  
9.2. Indemnification by Seller
    41  
9.3. Limit on Indemnity Provided by Company, Oaks and Sellers
    41  
9.4. Additional Limits for Certain Sellers
    42  
9.5. Indemnification and Reimbursement by Buyer
    42  
9.6. Other Indemnification Limitations
    43  
9.7. Third-Party Claims
    43  
9.8. Other Claims
    45    
ARTICLE X other covenants
    45    
10.1. Tax Matters
    45  
10.2. Record Retention and Access to Records
    47  
10.3. Further Assurances
    47  
10.4. Personal Guarantee Releases
    47  
10.5. Health Insurance for Diana Istre Francis
    48    
ARTICLE XI NON-COMPETITION PROVISIONS
    48    
11.1. Non-Competition and Non-Solicitation
    48    
ARTICLE XII MISCELLANEOUS
    50    
12.1. Amendment and Waiver
    50  
12.2. Notices
    50  
12.3. Binding Agreement; Assignment
    51  
12.4. Severability
    51  
12.5. Construction
    51  
12.6. Captions
    52  
12.7. Entire Agreement
    52  
12.8. Counterparts
    52  
12.9. Governing Law
    52  
12.10. Parties in Interest
    52  
12.11. Jurisdiction
    52  
12.12. Delivery by PDF and Facsimile
    54  
12.13. Drafting
    54  
12.14. No Third Party Beneficiaries
    54  

iii



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBITS

     
A
  Form of Assignment of Membership Interest
B
  Form of Note
C
  Form of Employment Agreement
D
  Form of Registration Rights Agreement
E
  Form of Escrow Agreement
F
  Form of Mutual Release
G
  Personal Guaranties of Seller
H
  Division of Purchase Price Among Sellers

iv



--------------------------------------------------------------------------------



 



EXECUTION VERSION
INDEX OF SCHEDULES

     
Schedule 2.1
  Ownership of Membership Interests
Schedule 3.1
  Organization and Corporate Power
Schedule 3.2
  Authorization of Transactions
Schedule 3.3
  Capitalization
Schedule 3.4
  Subsidiaries
Schedule 3.5
  Financial Statements
Schedule 3.6
  Undisclosed Liabilities
Schedule 3.7
  Certain Developments
Schedule 3.8(a)
  Owned Real Property
Schedule 3.8(b)
  Leased Real Property
Schedule 3.8(j)
  Operating Leases for Equipment
Schedule 3.8(k)
  Large Leases
Schedule 3.8(l)
  Liens
Schedule 3.9
  Taxes
Schedule 3.10
  Contracts and Commitments
Schedule 3.11
  Items Related to Computer Software and Proprietary Rights
Schedule 3.12
  Litigation; Proceedings
Schedule 3.13
  Brokerage (Company)
Schedule 3.14
  Governmental Licenses and Permits
Schedule 3.15(a)
  Employees
Schedule 3.15(b)
  Agreements Requiring Additional Payments
Schedule 3.16(a)
  Employee Benefit Plans
Schedule 3.16(c)
  Material Bonus, Severance or Similar Benefit
Schedule 3.17
  Insurance
Schedule 3.18(a)
  Officers and Directors
Schedule 3.18(b)
  Bank Accounts
Schedule 3.19
  Affiliate Transactions
Schedule 3.20
  Compliance With Laws
Schedule 3.21
  Environmental Compliance
Schedule 3.22
  Indebtedness
Schedule 3.23
  Certifications
Schedule 3.24
  Customers
Schedule 3.25
  Suppliers
Schedule 3.26
  Title of Acquired Assets
Schedule 3.27
  Condition of Acquired Assets
Schedule 3.28
  Accounts Receivable
Schedule 4.3
  Rights to Acquire or Control Membership Interests
Schedule 13.1(b)
  Parishes Covered by Noncompetition Agreement

INDEX OF BUYER’S SCHEDULE

     
Buyer’s Schedule 5.8
  Capitalization of Buyer
Buyer’s Schedule 5.9
  Buyer SEC Filings

v



--------------------------------------------------------------------------------



 



EXECUTION VERSION
MEMBERSHIP INTERESTS PURCHASE AGREEMENT
     THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”) is entered
into as of November __, 2010 (the “Execution Date”), by and among NYTEX Energy
Holdings, Inc., a Delaware corporation (“Buyer”), Francis Drilling Fluids, Ltd.,
a Louisiana business corporation (the “Company”), Francis Oaks, L.L.C., a
Louisiana limited liability company (“Oaks”), and all of the members of Oaks
(collectively, “Sellers” or singularly, “Seller”). Buyer, the Company, Oaks and
Sellers are collectively referred to herein as the “Parties” and individually as
a “Party.” Capitalized terms used in this Agreement without definition shall
have the meaning given to such terms in Article I hereof.
W I T N E S S E T H:
     WHEREAS, the Sellers own beneficially and of record 100% of the outstanding
membership interests of Oaks (the “Membership Interests”); and
     WHEREAS, Oaks owns beneficially and of record all of the shares of
outstanding capital stock of the Company (the “Company Shares”) which consists
entirely of 1,000 shares of no par value Common Stock of the Company; and
     WHEREAS, upon the terms and subject to the conditions of this Agreement,
Buyer desires to acquire from the Sellers, and the Sellers desire to sell to
Buyer, all of the Membership Interests;
     NOW, THEREFORE, in consideration for the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
     “Adjusted EBITDAR” means EBITDAR plus the Operating Leases for Equipment
Amount.
     “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities or otherwise.
     “Affiliated Group” means an affiliated group as defined in Section 1504 of
the Code (or any similar combined, consolidated or unitary group defined under
state, local or foreign income Tax law).
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     “Aggregate Consideration” means, collectively, the Purchase Price to be
paid for the Membership Interests to each of the Sellers, including the Note to
be delivered to Diana Istre Francis in accordance with Section 2.4(a) and (b),
and the shares of Buyer Stock and the cash payments to be delivered to all
Sellers hereunder.
     “Assignments of Membership Interests” means each Assignment of Membership
Interest, in substantially the form attached as Exhibit A, signed by each Seller
to evidence the sale and assignment of its Membership Interests to Buyer.
     “Buyer’s Knowledge” means those facts of which the Representatives of Buyer
are aware or should reasonably be aware.
     “Buyer Stock” means the Buyer’s $.001 par value per share common stock.
     “Claim” means any claim made by any Person, including Third Party Claims
and claims that are not Third Party Claims.
     “Closing EBITDAR” means Adjusted EBITDAR of the Company for the fiscal year
ended August 31, 2010.
     “Closing Working Capital” means the Working Capital as of the Closing.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Company Group” means the Company, Oaks and their respective direct and
indirect Subsidiaries.
     “Company’s Knowledge” means those facts of which any of the Representatives
of the Company Group (a) is aware or (b) should reasonably be aware, but only to
the extent the event or circumstance in question occurred in the five-year
period before Closing.
     “Contract” means any contract, license, sublicense, franchise, permit,
mortgage, purchase order, indenture, loan agreement, lease, sublease, agreement,
obligation, instrument or other arrangement or any commitment to enter into any
of the foregoing (in each case, whether written or oral) to which the Person is
a party or by which any of its assets or properties are bound.
     “Damages” means any loss, liability, claim, demand, obligation, judgment,
suit, proceedings, Tax, damage, cost, fee, expense (including reasonable
attorneys’ fees and expenses), penalties or fines.
     “EBITDAR” means the Company’s earnings before interest, taxes,
depreciation, amortization and rental payments for Equipment for a particular
fiscal year or other specified period determined in accordance with GAAP and
with methods consistently applied by the Company in the preparation of the
Interim Balance Sheet and the Financial Statements.
     “Equipment” means all equipment and machinery owned or used by the Company
Group in its Business.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
     “GAAP” means United States generally accepted accounting principles.
     “Governmental Body” means any federal, state, local, foreign or other
governmental or administrative body, instrumentality, department or agency or
any court tribunal or administrative hearing body.
     “Income Taxes” means any Tax imposed by a taxing authority based upon or
measured by gross or net income or receipts.
     “Indebtedness” means (i) all obligations for borrowed money and all
obligations issued in substitution for or exchange of obligations for borrowed
money, (ii) all obligations evidenced by any note, bond, debenture or other debt
security, (iii) all obligations for the deferred purchase price of property or
services with respect to which a Person is liable, contingently or otherwise, as
obligor or otherwise, (iv) any commitment by which a Person assures a creditor
against loss (including, without limitation, contingent reimbursement Liability
with respect to letters of credit), (v) any indebtedness guaranteed in any
manner by a Person (including, without limitation, guarantees in the form of an
agreement to repurchase or reimburse), (vi) any Liabilities under capitalized
leases with respect to which a Person is liable, contingently or otherwise, as
obligor, guarantor or otherwise, including, without limitation, any lease
termination payments or charges, (vii) any indebtedness secured by a Lien on a
Person’s assets, (viii) any unsatisfied obligation for “withdrawal liability” to
a “multiemployer plan” as such terms are defined under ERISA, (ix) any amounts
currently owed to any Person under any noncompetition, consulting or similar
arrangements, (x) any change-of-control or similar payment or increased cost
which is triggered in whole or in part by the transactions contemplated by this
Agreement, (xi) any Liability of a Person under deferred compensation plans,
phantom stock plans, bonus plans, or for severance payments or similar
arrangements made payable in whole or in part as a result of the transactions
contemplated herein, (xii) any off-balance sheet financing of a Person,
(xiii) the gross amount paid or payable with respect to any employee bonus or
retention arrangement or other compensation payable to any Person as a result of
the announcement or consummation or the transactions contemplated by this
Agreement, and (xiv) any accrued and unpaid interest on, and any prepayment
premiums, penalties or similar contractual charges in respect of, any of the
foregoing obligations computed as though payment is being made in respect
thereof on the Closing Date.
     “Inventory” means the inventory of raw materials, ingredients, packaging,
supplies, spare parts, consumable inventory and products, work in progress and
finished goods related to the Business of the Company Group.
     “Legal Requirement” means any federal, state, local, foreign or other
administrative order, permit, ruling, judgment, injunction, decree,
constitution, law, ordinance, regulation or statute.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     “Letter of Intent” means that certain letter of intent dated May 20, 2010,
and amended on July 23, 2010 and October 20, 2010, by and among Buyer, the
Company, Oaks and Sellers.
     “Liability” means any liability, debt, obligation of the Company Group, of
any kind or nature whatsoever, whether asserted or unasserted, absolute or
contingent, known or unknown, accrued or unaccrued, liquidated or unliquidated,
and whether due or to become due.
     “Liens” means any mortgages, pledges, security interests, encumbrances,
claims, liens or charges of any kind (including, without limitation, any
conditional sale or other title retention agreements or leases in the nature
thereof) or any agreements to file any of the foregoing, any sales of
receivables with recourse, and any filings or agreements to file a financing
statement as debtor under the Uniform Commercial Code or any similar statute. As
used herein, the term “Lien” shall not include any Permitted Lien.
     “Material Adverse Effect” means any event, circumstance, condition, change,
occurrence or effect that individually or in the aggregate with all other
events, circumstances, conditions, changes, occurrences and effects, has or
could reasonably be expected to have a material adverse effect upon the assets,
liabilities, business, financial condition or operating results of the Person or
that could reasonably be expected to prevent or materially delay or impair the
ability of the Person to consummate the transactions contemplated by this
Agreement.
     “Note” means the note issued by Buyer substantially in the form attached
hereto as Exhibit B in the aggregate amount of $750,000 payable to Seller Diana
Istre Francis.
     “Operating Leases for Equipment Amount” means $5,056,409 which equals the
amount paid by the Company from September 1, 2009 until August 31, 2010 for the
leasing of equipment under Operating Leases for Equipment.
     “Ordinary Course of Business” means ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
     “Permitted Liens” means (i) mechanic’s and materialmen’s liens and similar
encumbrances arising in the Ordinary Course of Business of the Person that are
not delinquent and not material to the business of the Person, (ii) liens or
encumbrances for federal, state, local, foreign and other Taxes or assessments
not yet due and payable or delinquent, and (iii) purchase money encumbrances and
encumbrances securing rental payments under capital lease arrangements that are
not delinquent and not material to the business of the Person.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, a cooperative, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, Governmental Body or any other
entity.
     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date. Notwithstanding anything to the contrary herein, any franchise Tax
shall be allocated to the period during which the income, operations, assets or
capital comprising the base of such Tax is measured, regardless of whether the
right to do business for another period is obtained by the payment of such
franchise Tax.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     “Proprietary Rights” means all of the following in any jurisdiction
throughout the world: (i) patents, patent applications and patent disclosures;
(ii) trademarks, service marks, trade dress, trade names, corporate names,
assumed names, logos (all translations, adaptations, derivations and
combinations of the foregoing) and Internet domain names, together with all
goodwill associated with each of the foregoing; (iii) copyrights; and
(iv) registrations and applications for any of the foregoing.
     “Purchase Price” means the aggregate sum of the Unadjusted Purchase Price
minus (a) the amount, if any, by which the Closing Working Capital is less than
the amount of Target Working Capital, plus (b) the amount, if any, by which the
amount of Closing Working Capital exceeds the Target Working Capital. Solely for
the purposes of determining the Purchase Price at the Closing, the Purchase
Price shall be based on the Estimated Statement determined in accordance with
Section 2.5(a). The Purchase Price shall be subject to adjustment following the
Closing as provided in Section 2.5(b).
     “Repayment of the Senior Indebtedness and Large Leases” means the agreement
by Buyer, as referenced in Sections 2.1(a), 2.4(j) and 2.4(k), to pay off all
amounts due as of the Closing by the Company under Senior Indebtedness (up to a
maximum of $13,750,000) and the Large Leases (up to a maximum of $12,600,000).
     “Representative” means with respect to a particular Person, any director,
officer, partner, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants, and financial advisors.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Sellers’ Knowledge” or “Knowledge of the Sellers” means (a) in the case of
all Sellers, those facts of which each Seller is aware, or (b) in the case of
Michael G. Francis and Bryan Francis, those facts of which such Sellers should
reasonably be aware, but only to the extent the event or circumstance in
question occurred in the five-year period before Closing.
     “Senior Indebtedness” means all Indebtedness of any member of the Company
Group which is owed to a bank or finance company, including any lines of credit
and term credit facilities secured either with a general security interest in
all assets of the Company or specific liens on Equipment, vehicles, mortgages or
other property of the Company.
     “Straddle Period” means any Tax period beginning on or before and ending
after the Closing Date. Notwithstanding anything to the contrary herein, any
franchise Tax shall be allocated to the period during which the income,
operations, assets or capital comprising the base of such Tax is measured,
regardless of whether the right to do business for another period is obtained by
the payment of such franchise Tax.
     “Subsidiary” means, with respect to any Person or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
other Subsidiaries of that Person or a combination thereof, or (ii) if a
partnership, limited liability company, association or other business entity, a
majority of the partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
partnership, limited liability company, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, limited
liability company, association or other business entity gains or losses or shall
be or control the managing director or general partner of such partnership,
limited liability company, association or other business entity.
     “Target Working Capital” means ONE HUNDRED NINETY-FOUR THOUSAND TWO HUNDRED
SIXTY-THREE AND 00/100 DOLLARS ($194,263.00).
     “Tax” or “Taxes” means any tax or excise due from laws relating to federal,
state, local or foreign income, gross receipts, capital gains, franchise,
alternative or add-on minimum, estimated, sales, use, goods and services,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
employment, disability, payroll, license, employee or other withholding,
contributions or other tax, of any kind whatsoever, including any interest,
penalties or additions to tax or additional amounts in respect of the foregoing.
     “Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.
     “Third Party Claim” means any claim against an Indemnified Person by a
Person that is not a Party, Buyer Indemnitee or Seller Indemnitee.
     “Transaction Documents” means this Agreement and any other agreement
contemplated by this Agreement to which Buyer, any Company Group member or any
Seller is a party including, without limitation, the Assignments of Membership
Interests, the Note, the Employment Agreement, the Registration Rights
Agreement, the Escrow Agreement and the Mutual Release.
     “Unadjusted Purchase Price” means THIRTY-THREE MILLION SEVEN HUNDRED
SEVENTY-TWO THOUSAND SEVEN HUNDRED EIGHTY DOLLARS ($33,772,780), which equals
$15,700,000 plus four (4) times the amount that the mutually agreed upon Closing
EBITDAR exceeds $9,000,000.
     “Working Capital” means the Company’s net working capital, calculated as
follows: (A) all current assets which consist of the Company’s Inventory,
Accounts Receivables and cash and marketable securities in Company bank and
investment accounts, (but excluding the Seller Note Receivables), less (B) all
current liabilities of the Company Group. For the purposes of determining
Working Capital, (X) Inventory shall be valued at actual cost, and (Y) Accounts
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     Receivable shall only include receivables which are both due and which have
not been outstanding for over 120 days.
     1.2. Other Definitions. Each of the following defined terms has the meaning
given such term in the Section set forth opposite such defined term:

      Section Reference   Defined Term
3.28
  Accounts Receivable
4.6(a)
  Acquired Stock
Preamble
  Agreement
2.7(a)
  Appointing Sellers
2.5(e)
  Arbitrating Accountants
12.11(b)
  Arbitration Notice
12.11(a)
  Arbitrator
3.16(a)
  Benefit Plans
11.1
  Business
Preamble
  Buyer
9.2
  Buyer Indemnitees
5.9
  Buyer SEC Filings
5.10(a)
  Cash Consideration
2.2
  Closing
2.2
  Closing Date
2.5(b)
  Closing Statement
Preamble
  Company
3.11(c)
  Company Proprietary Rights
Recitals
  Company Shares
3.11(a)
  Company Software
11.1(c)
  Confidential Information
12.11(a)
  CPR
12.11(b)
  Demanding Party
3.11(b)
  Development Software
2.3(c)
  Employment Agreement and Employment Agreements
3.21(a)
  Environmental Laws
2.3(e)
  Escrow Agent
2.3(e)
  Escrow Agreement
2.6
  Escrow Deposit
2.5(a)
  Estimated Statement
8.7
  Estoppels
Preamble
  Execution Date
3.5
  Financial Statements
3.21(f)
  Hazardous Material
9.7(a)
  Indemnified Person
9.7(a)
  Indemnifying Person
3.19
  Insider
3.5
  Interim Balance Sheet
3.11(b)
  IT Software
3.8(k)
  Large Leases
3.8(b)
  Leased Real Property
3.14
  Licenses
3.10(b)
  Material Contract or Material Contracts

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 7

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

      Section Reference   Defined Term
Recitals
  Membership Interests
2.1(a)
  Michael Francis Escrow Stock
2.3(f)
  Mutual Release
11.1(a)
  Non-Compete Period
12.11(a)
  Noticed Party
2.5(d)
  Notice of Dispute
Preamble
  Oaks
3.8(k)
  Operating Leases for Equipment
3.8(a)
  Owned Real Property
Preamble
  Party or Parties
6.4
  Pay-Off Letters
14.12
  PDF
3.23
  Product Certifications
3.8(c)
  Real Property
2.3(d)
  Registration Rights Agreement
Preamble
  Seller or Sellers
11.5
  Seller Indemnitees
2.3(p)
  Seller Note Receivables
2.7(a)
  Seller Representative
11.1
  Statute of Limitations
2.7(g)
  Successor Seller Representative
9.8
  Third Party Landlords
3.11(b)
  Third Party Software

ARTICLE II
PURCHASE AND SALE OF MEMBERSHIP INTERESTS
     2.1. Agreement to Sell and Purchase Membership Interests; Other
Transactions. On the terms and subject to the conditions set forth in this
Agreement and in exchange for the payment of the Purchase Price in the relative
amounts and types of consideration specified on Exhibit H to Sellers and the
Repayment of the Senior Indebtedness and the Large Leases by Buyer, at the
Closing, Buyer shall purchase, acquire and accept from each of the Sellers, and
each of the Sellers shall sell, assign, transfer and deliver to Buyer the
respective Membership Interests referred to opposite of such Seller’s name on
Schedule 2.1, free and clear of any Liens, restrictions on transfer, options,
rights, calls, commitments, proxies or other contract rights. The Note shall be
delivered to and held by the Escrow Agent pursuant to the Escrow Agreement.
625,000 restricted shares of Buyer Stock to be issued to Michael G. Francis (the
“Michael Francis Escrow Stock”) shall be delivered to and held by the Escrow
Agent pursuant to the Escrow Agreement.
     2.2. Closing. Subject to satisfaction or waiver of the conditions contained
in this Agreement, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place electronically by the exchange of
signature pages to all Transaction Documents and other closing deliverables on
November 22, 2010, or if later, on or before three (3) business days after the
date on which the last of the conditions set forth in Articles VII and VIII are
satisfied or waived (other than any conditions that are not capable of being
satisfied until the Closing, but subject to the satisfaction or waiver of such
conditions at Closing), or (b) at such other place or on such other date as may
be mutually agreeable to Buyer and Sellers. The date and time of the
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 8

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Closing are herein referred to as the “Closing Date.” The Closing shall be
deemed to be effective at 12:01 a.m. (Dallas Time) on the Closing Date.
     2.3. Company and Sellers Deliverables at Closing. On or prior to the
Closing Date, the Company (the obligations of the Company and Oaks to make the
closing deliveries shall be the responsibility of Michael G. Francis) and each
of the Sellers (the obligations of each Seller to make the deliveries of Sellers
shall apply individually to each Seller and not to any other Seller) shall have
delivered or caused to be delivered to Buyer, in form acceptable to Buyer in its
complete discretion, each of the following:
          (a) (i) Certificates representing the Membership Interests owned by
each Seller and (ii) an Assignment of Membership Interests duly executed by each
Seller; and
          (b) All original books and records of the Company and Oaks.
          (c) Employment Agreements between (i) Michael G. Francis and the
Company, and (ii) Bryan Francis and the Company in substantially the form
attached as Exhibit C hereto (each individually an “Employment Agreement” and
collectively the “Employment Agreements”) duly executed by Michael G. Francis
and Bryan Francis, respectively;
          (d) Registration Rights Agreement among Buyer and Diana Istre Francis
in substantially the form attached as Exhibit D (the “Registration Rights
Agreement”) duly executed by Diana Istre Francis;
          (e) The Escrow Agreement among Buyer (or one of its Affiliates), Diana
Istre Francis, the Seller Representative and The F&M Bank & Trust Company (the
“Escrow Agent”) in substantially the form attached as Exhibit E (the “Escrow
Agreement”) duly executed by each of Diana Istre Francis and the Seller
Representative on behalf of the Appointing Sellers and delivered to Buyer and
the Escrow Agent.
          (f) A Mutual Release in substantially the form of Exhibit F (the
“Mutual Release”) duly executed by each Seller;
          (g) Certificates from each of the Company, Oaks and Sellers in form
and substance reasonably satisfactory to Buyer, dated as of the Closing Date,
stating that (i) the representations and warranties set forth in Article III and
Article IV hereof are true and correct in all respects, and (ii) each of the
Company, Oaks and Sellers have performed and complied in all material respects
with all of the covenants and agreements required to be performed by each of
them under this Agreement on or prior to the Closing, including, without
limitation, the simultaneous transfer of all outstanding Membership Interests to
Buyer;
          (h) Copies of all third party and Governmental Body consents,
approvals, filings, releases, terminations, payoff letters, etc., required for
the transfer of the Membership Interests to Buyer and the consummation of the
transactions contemplated hereby and in the other Transaction Documents,
including those consents listed on Schedule 3.2;
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 9

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (i) A certified copy of the articles of incorporation prior to the
Closing Date, and certified copies of the by-laws (or other appropriate
corresponding organizational documents) of the Company, each as amended or
restated from time to time, and the resolutions of the Company’s board of
directors authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and approving the consummation of the
transactions contemplated hereby and thereby;
          (j) A certified copy of the articles of organization prior to the
Closing Date, and certified copy of the operating agreement (or other
appropriate corresponding organizational documents) of Oaks, each as amended or
restated from time to time, and the resolutions of Oaks’ Manager authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and approving the consummation of the transactions contemplated hereby
and thereby;
          (k) Certificates of the appropriate official of the jurisdiction in
which each Company Group member is incorporated or organized and any other state
in which each Company Group member does business, stating that such Company
Group member is in good standing, qualified to do business or the equivalent,
each dated within three (3) business days prior to the Closing Date;
          (l) A properly completed and executed certificate (i) from each Seller
to the effect that each such Seller is not a foreign person (each such
certificate in the form required by Treasury Regulation Section 1.1445-2(b)(2))
or (ii) from Oaks, a certificate to the effect that the Membership Interests are
not a U.S. real property interest (such certificate in the form required by
Treasury Regulation Section 1.1445-2(c)(3));
          (m) Pay-Off Letters with respect to all Senior Indebtedness and Large
Leases outstanding as of the Closing;
          (n) Complete releases of all Liens (other than Permitted Liens);
          (o) Copies of all of the resignations of all of the directors,
managers and officers of the Company and Oaks (except for Michael G. Francis in
his capacity as President and Chief Executive Officer of the Company) effective
as of the Closing Date;
          (p) Evidence that all notes receivable owed from any Seller or any
officer of the Company to the Company (the “Seller Note Receivables”) have been
paid in full or written off by the Company and that any related promissory notes
have been marked as “paid” and return to such Seller or officer;
          (q) Evidence that any amounts owed to a Seller have been paid off;
          (r) At least three (3) days before Closing, the Seller Representative
shall deliver to Buyer wire transfer instructions for the Seller Representative,
Diana Istre Francis, Michael G. Francis, Bryan Francis and Mackey Francis;
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 10

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (s) All other Transaction Documents to which Sellers are parties and
shall have delivered each such Transaction Document to Buyer and each of the
other parties thereto; and
          (t) Such other documents or instruments as Buyer may reasonably
request to effectuate the transactions contemplated hereby.
     2.4. Buyer Deliverables at Closing. On or prior to the Closing Date, Buyer
shall have delivered to the Company, the Sellers, the Seller Representative, the
Escrow Agent or other relevant Persons, as applicable:
          (a) The Purchase Price (less the Escrow Deposit), the cash portion of
which shall be paid by wire transfer of immediately available funds to an
account or accounts specified by the Sellers and the stock portion of which
delivered to the Sellers;
          (b) The Note duly executed by Buyer and delivered to the Escrow Agent;
          (c) The Employment Agreements duly executed by the Company and
delivered to Michael G. Francis and Bryan Francis;
          (d) The Registration Rights Agreement duly executed by Buyer and
delivered to Diana Istre Francis;
          (e) The Escrow Agreement duly executed by Buyer and delivered to Diana
Istre Francis, the Seller Representative and the Escrow Agent;
          (f) The Escrow Deposit by wire transfer of immediately available
funds, the Note and the Michael Francis Escrow Stock to the Escrow Agent;
          (g) The Mutual Release duly executed by the Company and Oaks and
delivered to each Seller;
          (h) Each Assignment of Membership Interests duly executed by Buyer and
delivered to the appropriate Seller;
          (i) To the extent available at Closing, releases of Michael G. Francis
from his obligations to guarantee the Senior Indebtedness and Large Leases;
          (j) As part of the Repayment of the Senior Indebtedness and Large
Leases, payment by wire transfer of the full amount owed for Senior Indebtedness
to the holders thereof as reflected in the Pay-Off Letters, subject to a maximum
of $13,750.000;
          (k) As part of the Repayment of the Senior Indebtedness and Large
Leases, payment by wire transfer of the full amount of the residual payments
owed on the Large Leases to the lessors thereof as reflected in the Pay-Off
Letters, subject to a maximum of $12,600,000;
          (l) A certificate from Buyer, in form and substance reasonably
satisfactory to the Company and Sellers, dated as of the Closing Date, stating
that (i) the representations and
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 11

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
warranties of Buyer set forth in Article V are true and correct in all respects;
and (ii) Buyer has performed and complied in all material respects with all of
the covenants and agreements required to be performed by it under this Agreement
on or prior to the Closing;
          (m) All other Transaction Documents to which Buyer is a party and
shall have delivered each such Transaction Document to each of the Sellers and
the other parties thereto; and
          (n) Such other documents or instruments as the Company or Sellers may
reasonably request to effectuate the transactions contemplated hereby.
     2.5. Purchase Price Adjustment for Working Capital.
          (a) Preparation of Estimated Statement. No later than three
(3) business days prior to the Closing Date, the Seller Representative shall
provide to Buyer a statement (the “Estimated Statement”) setting forth in
reasonable detail and with reasonable supporting documentation the calculation
of the Purchase Price, including calculations of the estimated amount of Closing
Working Capital and a certificate of the Seller Representative certifying that
the respective amounts have been calculated in accordance with this Agreement.
The Sellers shall cause the Estimated Statement to be prepared in good faith and
in accordance with this Agreement and, to the extent not inconsistent with this
Agreement and otherwise applicable to the particular calculation, GAAP and the
Company’s accounting practices as of August 31, 2010.
          (b) Closing Statement Preparation. Within 60 days after the Closing,
Buyer shall prepare or cause to be prepared a statement (the “Closing
Statement”) setting forth in reasonable detail and with reasonable supporting
documentation its calculation of the Purchase Price, including the calculation
of Working Capital at Closing. Buyer shall prepare the Closing Statement in
accordance with this Agreement and, to the extent not inconsistent with this
Agreement and otherwise applicable to the particular calculation, GAAP and the
Company’s accounting practices as of August 31, 2010. Additionally, to the
extent that during the 60-day period following Closing the Company collects
Accounts Receivable which were outstanding for over 120 days as of the Closing
and, therefore, not included in the calculation of Working Capital on the
Estimated Statement, Buyer shall include any such collected amounts in its
calculation of Working Capital on the Closing Statement.
          (c) Review of Closing Statement. After preparation of the Closing
Statement, Buyer shall promptly deliver the Closing Statement to the Seller
Representative for review. Buyer shall grant the Seller Representative and his
or her authorized accounting and legal Representatives reasonable access to such
work papers or other documents and information as they reasonably request
relating to the calculation of each component of the Purchase Price, and Buyer
shall make appropriate officers of the Company sufficiently available to assist
the Seller Representative and respond to questions in connection with the Seller
Representative’s review of the Closing Statement.
          (d) Notices of Disputes. The Seller Representative shall have a period
of 20 days after the delivery of the Closing Statement by Buyer to give Buyer
written notice of any dispute regarding the amounts reflected in the Closing
Statement. If the Seller Representative
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 12

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
does not give Buyer written notice of a dispute within such 20 day period, the
Closing Statement shall be deemed to have been accepted and agreed to by the
Seller Representative on behalf of all of the Sellers in the form in which it
was delivered, and shall be final and binding upon the Parties hereto. Any
written notice of a dispute regarding the Closing Statement shall set forth in
reasonable detail the elements and amounts with which the Seller Representative
disagrees (a “Notice of Dispute”). During the 30 day period following the
delivery of a Notice of Dispute, Buyer and the Seller Representative shall make
reasonable good faith efforts to attempt to resolve such dispute and agree in
writing upon the final content of the disputed Closing Statement or to stipulate
to such portion thereof with respect to which there is no dispute.
          (e) Dispute Resolution. If the parties cannot resolve or stipulate to
all disputes relating to the Closing Statement within the 30 day period
referenced above, the matters with respect to which no resolution or stipulation
can be reached shall be submitted to and resolved by the independent accounting
firm of Broussard, Poche, Lewis, and Breaux (the “Arbitrating Accountants”).
Buyer and the Seller Representative shall each immediately enter into a
customary engagement letter with the Arbitrating Accountants and shall instruct
the Arbitrating Accountants that the written determination (which shall contain
the underlying reasoning) of the Arbitrating Accountants with respect to such
disputed items and the accuracy of the Closing Statement as a result of the
resolution of such disputed items shall be completed and distributed to Buyer
and the Seller Representative within 30 days after the engagement of the
Arbitrating Accountants. The decision of the Arbitrating Accountants shall be
final and binding on all parties and the Closing Statement as determined by the
Arbitrating Accountants shall constitute the final and binding Closing
Statement. The fees, expenses, and costs of the Arbitrating Accountants shall be
borne by Buyer, on the one hand, and the Sellers, on the other hand, in the same
proportion that the dollar amount of disputed items lost by Buyer on the one
hand, or the Seller Representative, on the other hand, bears to the total dollar
amount in dispute that is resolved by the Arbitrating Accountants.
          (f) Purchase Price True-Up Payment. If the Purchase Price, as finally
determined as provided in Section 2.5(d) or Section 2.5(e), as applicable, is
less than the Purchase Price as set forth in the Estimated Statement, then Buyer
shall be entitled to immediately make a claim against the Escrow Deposit in the
amount of any such deficiency. If the Purchase Price, as finally determined as
provided in Section 2.5(d) or Section 2.5(e), as applicable, exceeds the
Purchase Price as set forth in the Estimated Statement, then Buyer shall pay
43.1% of such excess to Diana Istre Francis and 56.9% of such excess to the
Seller Representative by wire transfer of immediately available funds within two
(2) business days after the final determination of the Purchase Price. If the
amount of any sums due to Buyer under this Section 2.5(f) is in excess of the
amount of the Escrow Deposit, Sellers shall, jointly and severally, indemnify
and pay Buyer the amount of such excess. Buyer, Diana Istre Francis and the
Seller Representative hereby agree to promptly jointly instruct the Escrow Agent
to make the disbursements required by this Section 2.5(f).
     2.6. Escrow Deposit. At the Closing, Buyer shall deposit a portion of the
Purchase Price equal to ONE MILLION EIGHT HUNDRED THOUSAND DOLLARS ($1,800,000)
plus the Note and Michael Francis Escrow Stock (the “Escrow Deposit”) with the
Escrow Agent under the Escrow Agreement, by wire transfer of immediately
available funds to the account of
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 13

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
the Escrow Agent. The Escrow Deposit will be used to satisfy liabilities from
which Buyer is indemnified, that are caused by breaches by the Company or
Sellers under this Agreement or any of the other Transaction Documents or any
breaches by the Company or Sellers of the representations therein. The Escrow
Deposit shall be held and disbursed by the Escrow Agent as specified in and
pursuant to the terms and conditions of the Escrow Agreement.
     2.7. Seller Representative.
          (a) Each of Michael G. Francis, Mackey Francis and Bryan Francis (the
“Appointing Sellers”) hereby constitutes and appoints Bryan Francis as his
representative and true and lawful agent and attorney-in-fact (in such capacity,
the “Seller Representative”) with full power and authority in each of their
names and on behalf of each of them:
          (i) to act on behalf of each of them in the absolute discretion of the
Seller Representative, but only with respect to the following provisions of this
Agreement, with the power to: (A) upon written instructions from an Appointing
Seller, designate the account for payment of any payments to be made to any
Appointing Seller pursuant to the Escrow Agreement; (B) act pursuant to
Section 2.5, including with respect to the Closing Working Capital
determinations; (C) execute, deliver and act under the Escrow Agreement;
(D) execute and deliver any waiver, consent or amendment under or to the Escrow
Agreement; (E) act in connection with any matter as to which the Appointing
Sellers have or are alleged to have indemnity obligations, or as to which any
Appointing Seller is or claims to be an Indemnified Person, under Article IX;
(F) act, give and receive notices pursuant to this Agreement; and (G) receive
and accept such notices or correspondence, execute such other documents, and
take such other actions as are provided herein or in the Escrow Agreement to be
received, accepted, executed or taken by the Seller Representative; and
          (ii) in general, to do all things and to perform all acts, including
executing and delivering all agreements, certificates, receipts, instructions
and other instruments contemplated by or deemed advisable, to effectuate the
provisions of this Section 2.7.
          (b) The foregoing appointment and grant of power and authority is
coupled with an interest and is in consideration of the mutual covenants made
herein and is irrevocable and shall not be terminated by any act of any
Appointing Seller or by operation of law or by the occurrence of any other
event. By the Seller Representative’s execution of this Agreement, the Seller
Representative accepts such appointment and grant.
          (c) Each Appointing Seller consents to the taking by the Seller
Representative of any and all actions and the making by the Seller
Representative of any decisions required or permitted to be taken or made by the
Seller Representative pursuant to this Section 2.7 and agrees that each such
action or decision shall bind such Appointing Seller. Each Appointing Seller
hereby authorizes and approves the execution and delivery of the Escrow
Agreement by the Seller Representative on such Appointing Seller’s behalf and
further acknowledges and agrees that, when so executed and delivered, such
Appointing Seller shall be bound thereby as if such Seller had executed the
Escrow Agreement directly.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 14

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (d) Each Appointing Seller agrees that the Seller Representative shall
have no obligation or liability to any Person for any action or omission taken
or omitted by the Seller Representative in good faith hereunder.
          (e) Buyer and the Escrow Agent shall be entitled to conclusively rely,
without any independent verification or inquiry, upon any document or notice
delivered by the Seller Representative or upon any other action taken by the
Seller Representative as (i) genuine and correct and (ii) having been duly
signed or sent or taken by the Seller Representative.
          (f) Payments made to or as directed by the Seller Representative under
the Escrow Agreement, are binding to the same extent as though such payments
were made directly to the appropriate Appointing Sellers entitled to the same,
as the case may be. Neither Buyer nor the Escrow Agent shall have any
responsibility or liability for any further delivery or application of any such
payment, it being agreed by the Appointing Sellers that, on the terms set forth
herein, (i) any payment the Escrow Agent is required to make under the Escrow
Agreement may be made to or as directed by the Seller Representative on behalf
of such Appointing Seller; (ii) the Appointing Sellers shall determine among
themselves the amount due to each Appointing Seller from each payment made to or
as directed by the Seller Representative hereunder or under the Escrow
Agreement; and (iii) each Appointing Seller shall look solely to the Seller
Representative for such Seller’s respective share of any payment made to or as
directed by the Seller Representative hereunder or under the Escrow Agreement.
          (g) The Seller Representative or any successor thereto may appoint a
successor Seller Representative (the “Successor Seller Representative”). To be
effective, such appointment must be (i) written, (ii) signed by the outgoing
Seller Representative or outgoing Successor Seller Representative as the Seller
Representative hereunder, (iii) indicate such appointment, (iv) signed by the
Successor Seller Representative to indicate its acceptance of such appointment
and its agreement to be bound by the terms hereof pertaining to the “Seller
Representative,” and (v) delivered to Buyer. Upon such an appointment of a
Successor Seller Representative under this Agreement, such Successor Seller
Representative will succeed to and become vested with all of the rights, powers,
privileges and duties of the Seller Representative, and the Seller
Representative shall be discharged from such predecessor Seller Representative’s
duties and obligations under this Agreement.
          (h) Diana Istre Francis is not an Appointing Seller and shall not be
represented by the Seller Representative.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
CONCERNING THE COMPANY
     As a material inducement to Buyer to enter into this Agreement, each of the
Appointing Sellers, Oaks and the Company hereby jointly and severally represent
and warrant to Buyer as of each of the Execution Date and the Closing Date that:
     3.1. Organization and Corporate Power. Each Company Group member is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 15

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
incorporation or other formation. Each Company Group member is qualified to do
business in every jurisdiction where such Company Group member conducts business
and in which such qualification is necessary. All jurisdictions in which each
Company Group member is qualified to do business are set forth on Schedule 3.1.
Each Company Group member has all requisite corporate or appropriate
organizational power and authority and all Licenses necessary to own and operate
its properties and to carry on its business as now conducted. The articles of
incorporation and by-laws (or other appropriate corresponding organizational
documents) of each Company Group member, each as amended or restated from time
to time, have previously been furnished to Buyer and reflect all amendments
thereto and are correct and complete. The minute books containing the records of
the meetings of the stockholders and the board of directors, the stock
certificate books and the stock record books (or other appropriate corresponding
organizational documents) of each Company Group member have been furnished to
Buyer and are correct and complete. No Company Group member is in default under
or in violation of any provision of its articles of incorporation or by-laws (or
other appropriate corresponding organizational documents), each as amended or
restated from time to time.
     3.2. Authorization of Transactions.
          (a) Each of the Company and Oaks has all requisite corporate power and
authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. Each of the board of directors of the Company
and the members and managers of Oaks has duly approved this Agreement and all
other Transaction Documents to which the Company or Oaks is a party and has duly
authorized the execution and delivery of this Agreement and all other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby. No other corporate or other
organizational proceedings on the part of the Company Group members are
necessary to approve and authorize the execution and delivery of this Agreement
or the other Transaction Documents to which a Company Group member is a party
and the consummation of the transactions contemplated hereby and thereby. This
Agreement and all other Transaction Documents to which a Company Group member is
a party have been duly executed and delivered by the Company Group member.
          (b) Except as set forth on Schedule 3.2, the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated hereby and thereby by any Company
Group member and/or Sellers do not and shall not in such a manner as to cause a
Material Adverse Effect on the Company (i) conflict with or result in any breach
of any of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) result in a violation of, (iv) give any third party the right to
modify, terminate or accelerate or cause the modification, termination or
acceleration of, any obligation under, (v) result in the creation of any Lien
upon the capital stock or the assets of the Company Group, or (vi) require any
authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any Governmental Body, under (A) the provisions
of the articles of incorporation or by-laws (or the appropriate corresponding
organizational documents) of each Company Group member, each as amended or
restated from time to time, (B) any Contract to which a Company Group member is
bound, or (C) any Legal Requirement to which a Company Group member is subject.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 16

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     3.3. Capitalization.
          (a) Schedule 3.3 attached hereto accurately sets forth by entity:
(i) the authorized, and issued and outstanding capital stock (or organizational
equivalent) of each member of the Company Group and (ii) the name of each record
holder of capital stock (or organizational equivalent) of each member of the
Company Group and the number of shares held by each record holder of each class
of each member of the Company Group. All of the issued and outstanding shares
(or organizational equivalent) of each member of the Company Group’s capital
stock (or organizational equivalent) have been duly authorized, are validly
issued, fully paid and nonassessable, are not subject to, nor were they issued
in violation of, any preemptive rights, rights of first refusal, or similar
rights, and are owned of record and beneficially by the owners of each Company
Group member in the amounts as set forth on Schedule 3.3, free and clear of all
options, Contracts, calls, puts, rights to subscribe, conversion rights and
other Liens. Except for this Agreement and except as set forth on Schedule 3.3,
there are no outstanding or authorized options, rights, Contracts, calls, puts,
rights to subscribe, conversion rights or other agreements or commitments to
which any Company Group member is a party or which are binding upon any Company
Group member providing for the issuance, disposition or acquisition of any of
the capital stock (or organizational equivalent) of any Company Group member or
any rights or interests exercisable therefor. Except as set forth in
Schedule 3.3, there are no outstanding or authorized stock (or organizational
equivalent) appreciation, phantom stock or similar or corresponding rights with
respect to the capital stock (or organizational equivalent) of any Company Group
member. There are no voting trusts, proxies or any other agreements or
understandings with respect to the voting of the capital stock (or
organizational equivalent) of any Company Group member. Except as set forth in
Schedule 3.3, no Company Group member is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of its
capital stock (or organizational equivalent).
          (b) The Company Shares owned by Oaks constitute 100% of the
outstanding capital stock of the Company
     3.4. Subsidiaries; Investments. Except for the other members of the Company
Group and as set forth on Schedule 3.4, each Company Group member does not have
any Subsidiaries. Except for the other members of the Company Group and as set
forth on Schedule 3.4, no Company Group member controls directly or indirectly
or has any direct or indirect equity participation in any corporation,
partnership, trust, or other entity. Except as set forth on Schedule 3.4, no
Company Group member owns or controls or has any right to acquire (directly or
indirectly) any stock, partnership interest, membership interest, joint venture
interest, equity participation or other security or interest in any other
Person.
     3.5. Financial Statements. The Company has delivered to Buyer and attached
hereto as Schedule 3.5: (a) the Company’s consolidated audited balance sheets as
of each of August 31, 2005, August 31, 2006, August 31, 2007, August 31, 2008,
and August 31, 2009 and the consolidated unaudited balance sheet as of
August 31, 2010, and the related statements of operations, shareholders’ equity
and cash flows for the respective twelve-month periods then ended; and (b) the
Company’s consolidated unaudited balance sheet as of September 30, 2010 (the
“Interim Balance Sheet”), and the related statements of operations for the
one-month period then ended. Except as disclosed on Schedule 3.5, each of the
foregoing financial statements
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 17

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
(including in all cases the notes thereto, if any) (the “Financial Statements”)
are accurate and complete in all respects and are consistent with the books and
records of the Company, present fairly in all respects the financial condition
and results of operations of the Company on a consolidated basis as of and for
the periods referred to therein, and have been prepared in accordance with GAAP,
consistently applied, subject in the case of unaudited interim financial
statements, to the absence of footnote disclosure. The Closing EBITDAR is
$13,518,195.
     3.6. Absence of Undisclosed Liabilities. No Company Group member has any
Liability which is material, relates to that particular Company Group member and
which continues to be outstanding, arising out of (i) transactions entered into
at or prior to the Closing, (ii) any action or inaction at or prior to the
Closing, or (iii) any state of facts exist at or prior to the Closing, including
any Taxes with respect to or based upon transactions or events occurring on or
before the Closing, except (a) Liabilities under Contracts described in
Schedule 3.10 or under Contracts which are not required to be disclosed thereon
(but not Liabilities for breaches or violations thereof), (b) Liabilities
reflected on the face of the Interim Balance Sheet, (c) Liabilities which have
arisen after the date of the Interim Balance Sheet in the Ordinary Course of
Business of the Company Group otherwise in accordance with the terms and
conditions of this Agreement (none of which is a Liability for breach of
Contract, breach of warranty, tort or infringement or a claim or lawsuit or an
environmental liability) to which a policy of insurance is not available to
cover all or substantially all of such possible Liabilities, (d) Liabilities
disclosed on Schedule 3.6, and (e) Liabilities to the extent expressly disclosed
in the disclosure schedules attached hereto.
     3.7. Absence of Certain Developments. Except as set forth in Schedule 3.7
and except as expressly contemplated by this Agreement, since January 1, 2010,
each Company Group member has conducted its business only in the Ordinary Course
of Business and no Company Group member has:
          (a) suffered a Material Adverse Effect or suffered any theft, damage,
destruction or casualty loss in excess of $250,000 in the aggregate to its
assets, whether or not covered by insurance;
          (b) redeemed or repurchased, directly or indirectly, any shares of
capital stock or other equity security or declared, set aside or paid any
dividends or made any other distributions (whether in cash or in kind) with
respect to any shares of its capital stock or other equity security;
          (c) issued, sold or transferred any notes, bonds or other debt
securities, any equity securities, any securities convertible, exchangeable or
exercisable into shares of its capital stock or other equity securities, or
options or other rights to acquire shares of its capital stock or other equity
securities;
          (d) borrowed any amount or incurred or become subject to any
Indebtedness or other Liabilities, except Liabilities incurred in the Ordinary
Course of Business;
          (e) discharged or satisfied any Lien or paid any Liability (other than
Liabilities paid in the Ordinary Course of Business), prepaid any amount of
Indebtedness or
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 18

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
subjected any portion of its properties or assets to any Lien other than
vendor’s liens for accounts payable incurred in the Ordinary Course of Business
or unrecorded property tax liens incurred by virtue of property ownership;
          (f) sold, leased, assigned or transferred (including, without
limitation, transfers to Sellers or any Insider) any of its material tangible or
intangible assets (including Proprietary Rights), except for sales of Inventory,
non-exclusive licenses granted in the Ordinary Course of Business to
unaffiliated third Persons on an arm’s length basis, or disclosed any
confidential information (other than pursuant to agreements requiring the Person
to whom the disclosure was made to maintain the confidentiality of and
preserving all rights of the such Company Group member in such confidential
information);
          (g) waived, canceled, compromised or released any rights or claims of
material value, whether or not in the Ordinary Course of Business;
          (h) entered into, amended or terminated any Material Contract or
entered into any other material transaction, whether or not in the Ordinary
Course of Business, or materially changed any business practice;
          (i) made, granted or promised any bonus or any wage, salary or
compensation increase in excess of $10,000 per year to any director, officer,
employee, sales representative or consultant or made, granted or promised any
increase in any Benefit Plan, or amended or terminated any existing Benefit Plan
or adopted any new Benefit Plan;
          (j) made any other change in employment terms for any of its
directors, officers, and employees outside the Ordinary Course of Business or
entered into any transaction with any Insider;
          (k) conducted its cash management customs and practices other than in
the Ordinary Course of Business (including, without limitation, with respect to
maintenance of working capital balances and inventory levels, collection of
accounts receivable, payment of accounts payable, accrued liabilities and other
Liabilities and pricing and credit policies);
          (l) made any capital expenditures that aggregate in excess of
$250,000;
          (m) made any loans or advances in excess of $10,000 in the aggregate
to, or guarantees for the benefit of, any Persons;
          (n) amended or authorized any amendment to its certificate of
incorporation, by-laws or other governing or organizational documents;
          (o) instituted or settled any claim or lawsuit for an amount involving
in excess of $250,000 in the aggregate or involving equitable or injunctive
relief, unless same was done in connection with a policy of insurance and the
obligations of such Company Group member not covered by insurance do not exceed
$250,000;
          (p) granted any performance guarantee to its customers other than in
the Ordinary Course of Business and consistent with past policies and practices;
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 19

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (q) acquired any other business or Person (or any significant portion
or division thereof), whether by merger, consolidation or reorganization or by
purchase of its assets or stock or acquired any other material assets;
          (r) paid any management fees;
          (s) failed to make any regularly scheduled payments of principal or
interest on the Senior Indebtedness or the Large Leases; or
          (t) committed or agreed to any of the foregoing.
     3.8. Real Property and Personal Property; Title to Property.
          (a) Each member of the Company Group has good and indefeasible fee
simple title to the real property shown as owned by it in Schedule 3.8(a) (the
“Owned Real Property”), in each case free and clear of Liens except only the
applicable Permitted Liens and Liens set forth on Schedule 3.8(a).
          (b) Pursuant to the real property leases described in Schedule 3.8(b),
each member of the Company Group leases the real property shown as leased by it,
as lessee or lessor, on Schedule 3.8(b) (the “Leased Real Property”).
          (c) The Owned Real Property and the Leased Real Property
(collectively, the “Real Property”) constitute all real property owned or leased
by any member of the Company Group.
          (d) There are no (i) condemnation(s) or assessment(s) pending that
affecting any of the Real Property, or any material portion thereof, or
contemplated with respect to the Real Property or any material portion thereof
or, (ii) actions, suits or proceedings pending or to Sellers’ Knowledge
threatened against the Real Property (including, but not limited to, any pending
or proposed application for any rezoning or change in zoning not consented to by
Buyer that would apply to the Real Property or any portion thereof that would
inhibit or prohibit Buyer from utilizing the portion of the Real Property in
question for its customary purposes).
          (e) There are no unpaid assessments (governmental or otherwise) for
sewers, water, paving, electrical power or otherwise affecting the Real Property
or any portion thereof, whether matured or unmatured, and no such assessments
are to Sellers’ Knowledge threatened.
          (f) Each member of the Company Group has complied with all Legal
Requirements, pertaining to or affecting the Real Property owned or leased by it
in all material respects, and there are no legal actions, suits or other legal
or administrative proceedings pending or to Sellers’ Knowledge threatened
against the Real Property, and Sellers are not aware of any facts that might
result in any such action, suit or other proceeding.
          (g) Neither the Sellers nor any member of the Company Group have
received any written notice from any governmental or quasi-governmental agency
or insurance underwriter requiring or suggesting that the Sellers, a member of
the Company Group or any
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 20

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
other party should correct (which has not previously been corrected) any
condition or modify or add any improvement with respect to the Real Property or
any portion thereof.
          (h) No member of the Company Group is subject to any “rollback” taxes
resulting from subsequent assessments for years or portions thereof prior to the
Closing Date due to change in land usage or ownership, that may be assessed in
the future against any of the Real Property.
          (i) Except as otherwise expressly disclosed on Schedule 3.8(a), there
are no adverse or other parties in possession of the Real Property, or of any
part thereof as lessees, tenants at sufferance, or trespassers.
          (j) Schedule 3.8(j) lists all leases with annual payments of $50,000
or more pursuant to which each member of the Company Group leases the personal
property as lessee or lessor, and all such operating leases for Equipment are
designated as such on Schedule 3.8(j) (the “Operating Leases for Equipment”).
          (k) Schedule 3.8(k) lists all leases of rolling stock of each member
of the Company Group with over $250,000 in residual payments to be made after
the Execution Date (the “Large Leases”) and the balance of the residual payments
as of the Execution Date. The Large Leases will have $250,000 or less in
residual payments to be made after the Closing, and Schedule 3.8(k) will be
updated by Seller at the Closing to reflect the balance of the residual payments
as of Closing.
          (l) Subject only to the Permitted Liens, (i) each member of the
Company Group has valid title to, or, in the case of leased tangible personal
property, valid leasehold interests in, all of the tangible personal property
owned or leased by it and used or held for use in the Business of the Company,
free and clear of all Liens, other than Liens set forth on Schedule 3.8(l), and
(ii) to the Knowledge of the Sellers, no material defects exist with respect to
the condition of any of such tangible personal property that would interfere in
any material respect with the continued use and operation thereof as the same is
currently used and operated by the Company.
     3.9. Taxes.
          (a) Except as set forth on Schedule 3.9:
          (i) All Tax Returns required to be filed by the Company Group or any
member of the Company Group have been filed on or before the due date for such
Tax Returns (taking into account all extensions of due dates). No member of the
Company Group is the beneficiary of any extension (that is currently in effect)
of the time for filing any Tax Return. All Tax Returns filed by any member of
the Company Group are true, correct and complete in all material respects
(taking into account any amendments thereto that have been filed).
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 21

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (ii) All Taxes of the Company Group that have become due and payable
have been paid, other than any amount that is being contested in good faith by
appropriate proceedings as described on Schedule 3.9.
          (iii) All material monies that the members of the Company Group are
required by law to withhold in connection with amounts paid or owing to any
Person have been withheld and either timely paid to the proper Governmental Body
or, if not yet due, set aside in accounts for such purposes and accrued by the
applicable member of the Company Group.
          (iv) No deficiencies for any Taxes have been asserted or assessed in
writing against any member of the Company Group, which have not been resolved or
paid. To the Knowledge of the Sellers, there are no claims, audits, or
investigations pending or threatened against any member of the Company Group for
any Tax.
          (v) There are no Liens for Taxes (other than Taxes not yet past due)
on any of the assets of any member of the Company Group.
          (vi) No member of the Company Group has consented to extend to a date
later than the Closing Date the time in which any Tax may be assessed or
collected by any tax authority.
          (vii) No member of the Company Group is a party to any tax allocation
or sharing agreement with any Person, or a party to any agreement to indemnify
any Person with respect to Taxes. No member of the Company Group (i) has been a
member of any affiliated group filing a consolidated federal income Tax Return
or (ii) has any liability for the Taxes of any Person (other than the members of
the Company Group) under Treasury Regulation Section 1.1502-6 (or any
corresponding provision of any other applicable Tax law).
          (viii) No member of the Company Group is a partner in any entity
classified as a partnership for federal income Tax purposes that is not also a
member of the Company Group.
          (ix) No Seller or member of the Company Group is a “foreign person”
within the meaning of Treasury Regulation Section 1.1445-2(b).
          (x) No member of the Company Group has (i) participated (within the
meaning of Treasury Regulations § 1.6011-4(c)(3)) in any transaction that a
member has determined constitutes a “reportable transaction” within the meaning
of Treasury Regulations § 1.6011-4(b) (and all predecessor regulations);
(ii) claimed any deduction, credit or other tax benefit by reason of any
transaction that a member has determined constitutes a “tax shelter” within the
meaning of former Section 6111(c) of the Code and the Treasury Regulations
thereunder or any transaction that a member has determined constitutes a
“confidential corporate tax shelter” within the meaning of former Section
6111(d) of the Code and the Treasury Regulations thereunder; or (iv) purchased
or otherwise acquired an interest in any transaction that a member has
determined
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 22

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
constitutes a “potentially abusive tax shelter” within the meaning of Treasury
Regulations § 301.6112-1 prior to amendment by Treasury Decision 9352 (7/31/07).
          (xi) No member of the Company Group will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:
          (A) change in method of accounting made at or prior to the Closing
Date for a Pre-Closing Tax Period;
          (B) closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of any other applicable income tax law)
executed at or prior to the Closing Date;
          (C) intercompany transaction or excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding or
similar provision of any other applicable income Tax law) entered into or
existing at or prior to the Closing Date;
          (D) installment sale or open transaction disposition made at or prior
to the Closing Date; or
          (E) prepaid amount received at or prior to the Closing Date.
          (xii) The Company has not distributed stock of another corporation, or
has had its stock distributed by another corporation, in a transaction that was
purported or intended to be governed in whole or in part by Sections 355 or 361
of the Code.
          (xiii) Except as provided in Section 3.16 (relating to employee
benefit plans), the representations and warranties set forth in this Section 3.9
are the exclusive representations and warranties with respect to Taxes, and
other provisions of this Article III shall be interpreted to apply only to
matters other than Taxes.
     3.10. Contracts and Commitments.
          (a) Except as specifically contemplated by this Agreement and except
as set forth in Schedule 3.10, no Company Group member is a party to or bound
by, whether written or oral, any:
          (i) collective bargaining agreement or Contract with any labor union
or any bonus, commissions, pension, profit sharing, retirement or any other form
of deferred compensation or incentive plan or any stock purchase, stock option,
hospitalization insurance or similar plan or practice, whether formal or
informal;
          (ii) Contract for the employment of any officer, individual employee
or other Person on a full-time, consulting or independent contractor basis
(except for employees who may be terminated at-will) or any severance agreements
or change-of-control agreements;
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 23

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (iii) Contract relating to Indebtedness or to mortgaging, pledging or
otherwise placing a Lien on any of such Company Group member’s assets, other
than a Permitted Lien and any vendor’s liens under $50,000;
          (iv) Contract with respect to the lending or investing of funds;
          (v) license or royalty Contract, or management, consulting, or
advisory Contract;
          (vi) guaranty of any obligation, other than endorsements made for
collection;
          (vii) Contract under which a Company Group member is lessee of, or
holds or operates, any personal property owned by any other party calling for
payments by a Company Group member or under which a Company Group member is
lessor of or permits any third party to hold or operate any property, real or
personal, owned or controlled by a Company Group member;
          (viii) Contract or group of related Contracts with the same party for
the purchase or sale of supplies, products or other personal property or for the
furnishing or receipt of services which calls for performance over a period of
more than one year;
          (ix) Contract or group of related Contracts with the same party
continuing over a period of more than six months from the date or dates thereof,
not terminable by the Company Group member on 30 days or less notice without
penalties;
          (x) Contract relating to the ownership of or investments in any
business or enterprise (including, but not limited to, investments in joint
ventures and minority equity investments);
          (xi) Contract which prohibits a Company Group member from freely
engaging in business anywhere in the world;
          (xii) Contract relating to the distribution, marketing, advertising or
sales of the Company Group’s products and/or services;
          (xiii) Contract pursuant to which a Company Group member subcontracts
work to third parties;
          (xiv) power of attorney;
          (xv) Contract relating to the acquisition or sale of the Company
Group’s Business (or any material portion thereof);
          (xvi) Material contract relating to Proprietary Rights except as set
forth in Schedule 3.11; or
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 24

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (xvii) other Contract material to a Company Group member, whether or
not entered into in the Ordinary Course of Business.
          (b) Except as disclosed in Schedule 3.8(a), Schedule 3.8(j), Schedule
3.8(k), Schedule 3.10 or Schedule 3.11, (i) no Contract or commitment required
to be disclosed on Schedule 3.8(a), Schedule 3.8(j), Schedule 3.8(k),
Schedule 3.10 or Schedule 3.11 (each, a “Material Contract” and collectively,
the “Material Contracts”) has, to Sellers’ Knowledge, been breached or canceled
by the other party, and there are no anticipated breaches by any other party to
any Material Contract, (ii) each Company Group member has performed all the
obligations required to be performed by it under the Material Contracts to the
extent required to be so performed as of the date hereof or as of the Closing
Date and is not in default under or in breach of any Material Contract, and no
event or condition has occurred or arisen which with the passage of time or the
giving of notice or both would result in a default or breach thereunder,
(iii) no Company Group member has a present expectation or intention of not
fully performing any obligation pursuant to any Material Contract, and (iv) each
Material Contract is legal, valid, binding, enforceable and in full force and
effect and will continue as such following the consummation of the transactions
contemplated hereby.
          (c) The Company has made available to Buyer a true and correct copy of
all written Material Contracts, in each case together with all amendments,
waivers or other changes thereto (all of which are disclosed on Schedule 3.8(a),
Schedule 3.8(j), Schedule 3.8(k), Schedule 3.10 or Schedule 3.11).
Schedule 3.8(a), Schedule 3.8(j), Schedule 3.8(k), Schedule 3.10 or
Schedule 3.11 contains an accurate and complete description of all material
terms of all oral Material Contracts referred to therein.
          (d) During the two-year period ending on the date of this Agreement,
no Company Group member has used any name or names under which they have
invoiced account debtors, maintained records regarding its assets or otherwise
conducted business other than the exact names set forth on Schedule 3.8(a),
Schedule 3.8(j), Schedule 3.8(k), Schedule 3.10 or Schedule 3.11.
     3.11. Computer Software and Proprietary Rights.
          (a) Schedule 3.11 attached hereto sets forth a complete and correct
list of: (i) all patented or federal or state registered Proprietary Rights
owned by the Company Group, including, without limitation, Internet domain name
registrations; (ii) all pending patent applications or other applications for
registration of Proprietary Rights owned by the Company Group; (iii) all trade
names and unregistered marks owned and used by the Company Group; (iv) all
computer software owned by and distributed or maintained by the Company Group
(“Company Software”), listed by major point release; and (v) other than Company
Software, all other material unregistered copyrights, mask works and computer
software owned by the Company Group, including, without limitation, internally
developed back office software, etc.
          (b) Excluding commercially available computer applications,
Schedule 3.11 attached hereto sets forth a complete and correct list of: (i) all
computer software licenses or similar agreements or arrangements through which
the Company Group embeds, integrates, bundles, redistributes, resells, or
otherwise sublicenses such third party software (“Third Party
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 25

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Software”); (ii) all computer software licenses or similar agreements or
arrangements used by the Company Group to support the development of Computer
Software (“Development Software”); (iii) all computer software licenses or
similar agreements or arrangements relating to information technology used in
the operations of the Company Group (“IT Software”) for which the Company Group
paid more than $5,000 in the aggregate in license fees or pays more than $1,000
in annual support fees; (iv) all other material licenses or similar agreements
or arrangements, in effect in which the Company Group is a licensee of
Proprietary Rights; (v) other than customer Contracts entered into in the
Ordinary Course of Business and standard “affiliate” agreements wherein such
affiliates have no right to directly license Company Software to customers, all
licenses or similar agreements or arrangements in which the Company Group is a
licensor of Proprietary Rights, including, without limitation, reseller
agreements; and (vi) all other material agreements or similar arrangements, in
effect relating to the use of Proprietary Rights by the Company Group,
including, without limitation, material settlement agreements, consent-to-use or
standstill agreements, standalone source code escrow agreements, outsourcing
agreements relating to software development or information technology, and
standalone indemnification agreements.
          (c) Except as set forth on Schedule 3.11, (i) each Company Group
member owns and possesses all right, title and interest in and to the
Proprietary Rights set forth in Schedule 3.11, has a valid and enforceable right
to use such Proprietary Rights pursuant to the agreements set forth in
Schedule 3.11, and otherwise owns and possesses all right, title and interest in
and to all other Proprietary Rights necessary for the operation of the Company
Group’s Business as currently conducted, free and clear of all Liens (other than
Permitted Liens) (collectively, the “Company Proprietary Rights”); and (ii) the
Company Group has not licensed any of its Proprietary Rights to any third party
on an exclusive basis, and no Seller nor any of each Seller’s Affiliates own any
Company Proprietary Rights.
          (d) The Company does not own and is not licensed to use any patents,
trademarks, trade names, service marks, copyrights, logos or other such
intellectual or Proprietary Rights, other than those set forth on Schedule 3.11.
Neither the Company nor any of its officers or employees has any patent
applications pending for any device, process, method, design or invention of any
kind now used or needed by the Company in the furtherance of its business
operations as currently being conducted or as currently proposed to be conducted
by the Company. The Company has taken reasonable steps to maintain the
confidentiality of its client or customer lists and client or customer
information, trade secrets and other Proprietary rights. Except as set forth on
Schedule 3.11, (i) neither Sellers, the Company nor any of its registered agents
has received or is aware of any pending or threatened claims of infringement or
misappropriation of, or conflict with any Proprietary Rights of any third party;
and (ii) neither Sellers nor the Company has infringed, misappropriated or
otherwise violated any Proprietary Rights of any third parties, and none of the
Sellers nor the Company has any Knowledge of any infringement, misappropriation
or conflict which will occur as a result of the continued conduct of the
business as presently conducted or as currently proposed to be conducted.
          (e) Excluding commercially available computer applications and except
as set forth on Schedule 3.11, the Company Software, including any embedded or
integrated Third Party Software, does not contain any open source or freeware
and the sale or licensing of the
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 26

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Company Software in the Ordinary Course of Business is not governed, in whole or
in part, by the terms of the GNU General Public License or any other license
requiring any Company Group member to disclose source code to any of the Company
Software and any other software for which a reasonably prudent Person would hold
in confidence.
          (f) Excluding commercially available computer applications and except
as set forth in Schedule 3.11, the Company Group is in possession of the source
code and object code for all Company Software, Third Party Software, Development
Software and IT Software and copies of all other material related thereto,
including, without limitation, installation and user documentation, engineering
specifications, flow charts, and know-how reasonably necessary for the use,
maintenance, enhancement, development and other exploitation of such software as
currently used in, or currently under development for, the Business, except for
those materials and source code where the failure of a Company Group member to
possess such materials and source code would not reasonably be expected to have
a Material Adverse Effect.
          (g) The computer software, computer firmware, computer hardware
(whether general purpose or special purpose), and other similar or related items
of automated, computerized and/or software system(s) that are used by a Company
Group member in the conduct of its Business is sufficient in all material
respects for the current needs of the Business of the Company Group as currently
conducted and the Company Group has purchased a sufficient number of license
seats for all Development Software and IT Software used in the Business.
     3.12. Litigation; Proceedings. Except as set forth in Schedule 3.12, there
are no actions, suits, proceedings, orders, judgments, decrees or, to the
Sellers Knowledge, investigations pending, or, to the Company’s Knowledge or the
Sellers’ Knowledge, threatened against or imposing obligations on a Company
Group member at law or in equity, or before or by any Governmental Body and
there is no basis for any of the foregoing. Except as set forth on
Schedule 3.12, no Company Group member has received any written opinion or legal
advice in writing to the effect that any Company Group member is exposed from a
legal standpoint to any liability or disadvantage which may be material to the
Company Group’s Business as presently conducted. No Company Group member is
subject to any outstanding order, judgment or decree issued by any Governmental
Body or any arbitrator.
     3.13. Brokerage. Except as set forth on Schedule 3.13, there are no claims
for brokerage commissions, finders’ fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of a Company Group member.
     3.14. Governmental Licenses and Permits. Except for Product Certifications,
Schedule 3.14 contains a complete listing of all permits, licenses franchises,
certificates of authorization, registrations and other material written
authorizations of foreign, federal, state and local governments or regulatory
authorities, or other similar authorizations (collectively, the “Licenses”)
owned or possessed by each Company Group member or used by a Company Group
member in the conduct of its Business. Except as indicated on Schedule 3.14,
each Company Group member owns or possesses all right, title and interest in and
to all Licenses which are necessary to conduct its business as presently
conducted. Each Company Group member is in
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 27

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
material compliance with the terms and conditions of such Licenses. No loss or
expiration of any License is pending, or to the Company’s Knowledge, threatened
or reasonably foreseeable (including, without limitation, as a result of the
transactions contemplated hereby) other than expiration in accordance with the
terms thereof, which terms do not expire as a result of the consummation of the
transactions contemplated hereby.
     3.15. Employees.
          (a) Except as set forth on Schedule 3.15(a), no key executive employee
or group of employees or independent contractors of the Company Group have
notified the company of any plans to terminate his or her employment or
relationship as an employee or independent contractor with the Company Group.
Each Company Group member has complied with and is in compliance with all
applicable laws relating to the employment of personnel and labor, including
provisions thereof relating to wages, hours, vacation, overtime, notice, pay in
lieu of notice, termination and severance pay, obligation, human rights,
occupational health and safety, equal opportunity, collective bargaining and the
payment of social security and other Taxes, the Worker Adjustment and Retraining
Notification Act, and the Immigration Reform and Control Act of 1986. No Company
Group is party to or bound by any collective bargaining agreement, nor has it
experienced any strikes, grievances, unfair labor practices claims or other
material employee or labor disputes. No Company Group member has engaged in any
unfair labor practice. There are no organizational efforts presently being made
or, to the Company’s Knowledge, threatened by or on behalf of any labor union
with respect to employees of the Company Group. Schedule 3.15(a) sets forth the
names, present annual or, as the case may be, hourly rate of compensation
(including salary, bonuses and commissions) of all persons employed or engaged
as of the Closing Date by each Company Group member (including its independent
contractors) and whether, and to what extent, each Company Group member may have
a contractual obligation to pay severance upon termination of employment. None
of the employees of a Company Group member is subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar Contract
relating to, affecting or in conflict with the present business activities of a
Company Group member.
          (b) Except as set forth on Schedule 3.15(b), no Company Group member
is party to any agreement nor do any facts or circumstances exist which would
require a Company Group member to pay any additional compensation, bonuses
(including, without limitation, any retention bonuses) or other amounts as a
result, in whole or in part, of the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, to any employee or
former employee of a Company Group member.
     3.16. Employee Benefit Plans.
          (a) With respect to current or former employees of the Company Group,
the Company Group does not maintain and has not maintained, does not contribute
to and has not contributed to, does not have and has not had any obligation to
contribute to, does not have and has not had any actual or potential Liability
with respect to any (i) deferred compensation or bonus or retirement plans or
arrangements, (ii) qualified or nonqualified defined contribution or defined
benefit plans or arrangements which are employee pension benefit plans (as
defined in Section 3(2) of ERISA), (iii) employee welfare benefit plans (as
defined in Section 3(1) of
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 28

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ERISA) or other employee benefit plans (as defined in Section 3(3) of ERISA),
(iv) stock option or stock purchase plans, or (v) material fringe benefit plans,
programs or arrangements, whether in writing or oral ((i) through
(v) collectively, the “Benefit Plans”) other than the Benefit Plans listed on
Schedule 3.16(a). No Company Group member has contributed to and has no
Liability with respect to any multiemployer pension plan (as defined in
Section 3(37) of ERISA). No Company Group member has maintained or contributed
to and has no Liability with respect to any defined benefit plan (as defined in
Section 3(35) of ERISA). No Company Group member maintains or contributes to any
employee welfare benefit plan or has any obligation under an arrangement which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code.
          (b) No Company Group member has incurred any Liability to the Pension
Benefit Guaranty Corporation, the Internal Revenue Service, any multiemployer
plan or otherwise with respect to any employee pension benefit plan currently or
previously maintained or contributed to by members of the controlled group of
companies (as defined in Sections 414(b), (c), (m) and (o) of the Code) that
includes or included a Company Group member that has not been satisfied in full,
and no condition exists that presents a risk to a Company Group member of
incurring such a Liability.
          (c) Except as specifically provided in this Agreement or as set forth
in Schedule 3.16(c), no employee or former employee of a Company Group member
will become entitled to any material bonus, severance or similar benefit
(including acceleration of vesting or exercise of an incentive award) as a
result of the transactions contemplated hereby, and there is no Contract, plan
or arrangement covering any employee or former employee of such Company Group
member that, individually or collectively, will give rise to a payment that
would not be deductible by such Company Group member by reason of Section 280G
of the Code or require payment of an excise tax under Section 4999 of the Code
solely as a result of the transactions contemplated hereunder.
          (d) No Company Group member maintains, contributes to or has any
Liability with respect to any nonqualified deferred compensation plan covered by
Section 409A of the Code.
     3.17. Insurance. Schedule 3.17 lists each insurance policy maintained by or
on behalf of each Company Group member with respect to its properties, assets
and business, together with a claims history since January 1, 2008. All of such
insurance policies are in full force and effect, and no Company Group member has
been, except to the extent the Company Group member has been directly affected
by natural disasters, (a) in default with respect to its Liabilities under any
such insurance policies or (b) denied insurance coverage. Except as set forth on
Schedule 3.17, no Company Group member has any self-insurance or co-insurance
programs and, to the Company’s Knowledge, the reserves set forth on the Interim
Balance Sheet are adequate to cover any insurance deductibles or any Liabilities
of which there is Company knowledge with respect to any self insurance or
coinsurance programs.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 29

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     3.18. Officers and Directors; Bank Accounts.
          (a) Schedule 3.18(a) lists all officers and directors (or other
organizational equivalent) of each Company Group member.
          (b) Schedule 3.18(b) lists all bank accounts, safety deposit boxes and
lock boxes (designating each authorized signatory with respect thereto) of each
Company Group member.
     3.19. Affiliate Transactions. Except for at will termination or employment
contracts disclosed in Schedule 3.15, and except for intercompany transactions
disclosed on the Financial Statements and as disclosed on Schedule 3.19, no
officer, director, employee, stockholder or other Affiliate of the Company Group
or any individual related by marriage or adoption to any such Person or any
entity in which any such Person owns any beneficial interest (each an
“Insider”), is a party to any Contract or transaction with a Company Group
member or which is pertaining to the Business of the Company Group or has any
interest in any property, real or personal or mixed, tangible or intangible,
used by a Company Group member in the conduct of its Business. Schedule 3.19
hereto describes all affiliated services provided to or on behalf of each
Company Group member by Sellers or their Affiliates and to or on behalf of
Sellers and such Affiliates by a Company Group member and all affiliate
transactions or Contracts among each Company Group member and Sellers or their
Affiliates (including, in each case, the costs charged to or by such Company
Group member).
     3.20. Compliance with Laws. To Sellers’ Knowledge, except as disclosed on
Schedule 3.20, each Company Group member has complied with and is in compliance
with all applicable Legal Requirements of all Governmental Bodies which are
applicable to the Business, business practices (including, but not limited to,
each Company Group member’s production, procurement of contracts, marketing,
sales and distribution of its products and services) or any owned or leased
properties of each Company Group member and to which each Company Group member
may be subject except where the failure to be in compliance has not had and
would not reasonably be expected to have a Material Adverse Effect on the
Company, and no claims have been filed against such Company Group member
alleging a violation of any such Legal Requirements, and no Company Group member
has received notice of any such violations.
     3.21. Environmental Compliance. Except as set forth on Schedule 3.21 or as
disclosed in the Phase I environmental surveys listed on Schedule 3.21:
          (a) To Sellers’ Knowledge, all of the Owned Real Property and Leased
Real Property is in compliance with all applicable Environmental Laws, except
where the failure to be in compliance has not had and would not reasonably be
expected to have a Material Adverse Effect. As used herein, “Environmental Laws”
means all applicable Legal Requirements relating to pollution or protection of
the environment (including ambient air, surface water, ground water, land or
surface or subsurface strata), including all applicable federal, state or local
laws relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes into the environment and all applicable legal requirements relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any of the foregoing,

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 30



--------------------------------------------------------------------------------



 



EXECUTION VERSION
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601, et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901, et. seq.), and the rules and regulations promulgated thereunder.
          (b) All material permits required under applicable Environmental Laws
for the current use, operation or ownership of the Owned Real Property and
Leased Real Property have been obtained and are current, except where the
failure to obtain or maintain such permit has not had and would not reasonably
be expected to have a Material Adverse Effect. No federal, state or local
governmental entity has notified any member of the Company Group that any such
permit will be suspended, cancelled, revoked or modified, or that any such
permit cannot be renewed in the Ordinary Course of Business.
          (c) No member of the Company Group has received from any federal,
state or local governmental entity or other Person any unresolved order,
directive, information request, notice of violation, notice of alleged
violation, notice of noncompliance, notice of liability or potential liability,
regarding compliance with, or liability or potential liability under, applicable
Environmental Laws concerning any of the Owned Real Property or Leased Real
Property or any off-site disposal of a hazardous substance (including any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law).
          (d) No member of the Company Group has entered into any agreement with
any federal, state or local governmental entity or any other Person pursuant to
which the member of the Company Group assumed responsibility for the
investigation or remediation of any condition resulting from the release,
treatment, storage or disposal of hazardous substances, which matter has not
been completed or resolved.
          (e) The Company has made available to Buyer all studies, site
assessments, compliance audits and similar environmental reports, analyses, and
test results that to the Sellers’ Knowledge are in the possession, custody or
control of any member of the Company Group, relating to any past or present
(i) environmental conditions concerning the Business of any member of the
Company Group or on, under or about the Owned Real Property or Leased Real
Property, or (ii) activities relating to hazardous substances on, or any
off-site disposal of a hazardous substance from any Owned Real Property or
Leased Real Property.
          (f) No member of the Company Group has used the Real Property or any
portion thereof for the disposal or dumping, nor, to the Knowledge of the
Sellers, has there been any spillage, seepage, or uncontrolled loss on or
filtration from or onto the Real Property or any portion thereof, of any
petroleum, petroleum distillates, asbestos, asbestos containing Hazardous
Materials (as hereinafter defined), hazardous substances or hazardous wastes,
the Real Property contains no Hazardous Materials in quantities or methods of
storage violating applicable laws, including, without limitation, Environmental
Laws. None of the Sellers or any member of the Company Group has received
written notice of any violation by the Real Property and/or any member of the
Company Group of any environmental laws, ordinances, regulations or
requirements, whether federal, state or local. There are no underground storage
tanks located in, on or under the Real Property or any portion thereof. For
purposes of this Agreement, the term “Hazardous Material” means any substance,
material or waste that is toxic, ignitable, reactive or

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 31



--------------------------------------------------------------------------------



 



EXECUTION VERSION
corrosive and that is regulated by any local or state governmental authority or
the United States Government. The term Hazardous Material includes, without
limitation, any material or substance that is, (i) defined as a “hazardous
waste,” “extremely hazardous waste,” “restricted hazardous waste,” “hazardous
substance,” or “hazardous material”, by any local or state law; (ii) oil and
petroleum products and their by-products; (iii) asbestos; (iv) designated as a
“hazardous substance” pursuant to the Federal Water Pollution Control Act;
(v) defined as a “hazardous waste” pursuant to the Federal Resource Conservation
and Recovery Act; or (vi) defined as a “hazardous substance” pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act.
          (g) Except where no member of the Company Group engages in
transportation of Hazardous Materials and except where such transportation is
performed, such member of the Company Group is fully qualified and authorized to
transport Hazardous Materials in the United States and are fully familiar with
the Legal Requirements enforced by the U.S. Department of Transportation and its
constituent agencies. Any transportation of Hazardous Materials by the Company
or any other member of the Company Group is performed in material compliance
with all applicable Legal Requirements, including requirements with regard to
registration, training, packaging, loading, placarding, documentation and
labeling of shipments containing Hazardous Materials.
     3.22. Indebtedness. Except as set forth on Schedule 3.22, no Company Group
member is subject to any long-term Liabilities or Indebtedness. Schedule 3.22
details the GAAP accounting outstanding balance (including accrued and unpaid
interest) for each such outstanding item of Indebtedness. All Senior
Indebtedness is reflected and marked as “Senior Indebtedness” on Schedule 3.22
and the outstanding principal and interest balance as of the Execution Date is
reflected thereon. The balance of the Senior Indebtedness shall be $13,750,000
or less as of the Closing. Sellers shall update the outstanding principal and
interest balance owed on Senior Indebtedness as of the Closing by providing an
update to Schedule 3.22 at Closing. Except as set forth on Schedule 3.22, there
are no outstanding powers of attorney executed on behalf of any Company Group
member. Except as set forth on Schedule 3.22, no Company Group member is a
guarantor or otherwise liable for any Indebtedness of any other Person other
than endorsements for collection in the Ordinary Course of Business.
     3.23. Certifications. Each Company Group member holds all material product
registrations, accreditations and other certifications required for the conduct
of its Business (all of such registrations, accreditations and certifications
being referred to herein as “Product Certifications”), which Product
Certifications are set forth on Schedule 3.23 attached hereto. There is no
reasonable basis for any present action rescinding any such Product
Certifications and no loss or expiration of any such Product Certifications is
reasonably foreseeable or has had or would reasonably be expected to have a
Material Adverse Effect. Each product manufactured, sold, leased or delivered by
such Company Group member has been in conformity with all applicable contractual
commitments and all express and implied warranties, and such Company Group
member does not have any Liability (and there is no basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against the a Company Group member giving rise to any
Liability) for replacement or repair thereof or other damages in connection
therewith. Schedule 3.23 includes copies of the standard terms and

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 32



--------------------------------------------------------------------------------



 



EXECUTION VERSION
conditions of sale or lease for each Company Group member (containing applicable
guaranty, warranty, and indemnity provisions). No product manufactured, sold,
leased or delivered by any Company Group member is subject to any guaranty,
warranty, or other indemnity unless such guaranty, warranty, or other indemnity
is provided by a policy of insurance that provides coverage of substantially all
amounts of exposure beyond the applicable standard terms and conditions of sale
or lease set forth in Schedule 3.23.
     3.24. Customers. Except as disclosed on Schedule 3.24, no Company Group
member as of Closing Date has received any notice that any of its top twenty
(20) customers set forth on the attached Schedule 3.24 (which lists the top
twenty (20) customers of each Company Group member for the 12 month period
ending August 31, 2010) has terminated or intends to terminate or materially
reduce its business with such Company Group member.
     3.25. Suppliers. No Company Group member as of Closing Date has received
any notice that any of its top ten (10) suppliers of tangible personal property,
Third Party Software or other goods and services set forth on the attached
Schedule 3.25 (which lists the top ten (10) suppliers of each Company Group
member for a 12 month period ending August 31, 2010) has terminated or intends
to terminate or materially reduce its business with such Company Group member.
     3.26. Title of Acquired Assets. Except as disclosed on Schedule 3.26, each
Company Group member is the lawful owner of its business personal property, and
has good title to all its assets, free and clear of any and all Liens of any
kind or nature whatsoever, direct or indirect, accrued, absolute, contingent or
otherwise.
     3.27. Condition of Acquired Assets. Except as disclosed on Schedule 3.27,
all of the assets of each Company Group member are in good operating condition
and sufficient to carry on the Business in the normal course as it is presently
conducted and are free from defects, whether patent or latent. None of the
Inventory or Equipment, reasonable wear and tear excepted, comprising a part of
the assets is obsolete or not marketable in the Ordinary Course of Business of
each Company Group member at substantially its fair market value. Any
information technology systems used in the operation of the Business are
adequate and sufficient in all respects to conduct the Business.
     3.28. Accounts Receivable. Schedule 3.28 contains a list of all accounts
and notes receivable of each Company Group member as of September 30, 2010.
Except as set forth on Schedule 3.28, all accounts and notes receivable
reflected on the Interim Balance Sheet and all accounts and notes receivable to
be reflected on the consolidated books of the Company Group as of the Closing
(net of allowances for doubtful accounts as reflected thereon and as determined
in accordance with GAAP) are valid receivables arising in the Ordinary Course of
Business and are current and collectible at the amounts set forth on the
consolidated books of the Company Group as of the Closing (net of allowances for
doubtful accounts as reflected thereon and as determined in accordance with
GAAP) within 120 days after the Closing (the “Accounts Receivable”). No
agreement for deduction, free goods, discount or other deferred price or
quantity adjustment has been made with respect to any such Accounts Receivable.

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 33



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     3.29. Full Disclosure. No representation or warranty of the Company or
Sellers contained in this Agreement or in any of the other Transaction
Documents, and no written statement made by or on behalf of the Company or
Sellers to Buyer pursuant to this Agreement or any of the other Transaction
Documents, contain an untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading. There are no facts which the Company or Sellers have not disclosed
to Buyer in writing which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Change.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO SELLERS
     As a material inducement to Buyer to enter into this Agreement, each
Sellers hereby represents and warrants individually to Buyer as of each of the
Execution Date and the Closing Date, and all references hereinbelow to “each
Seller” or “any Seller” or “no Seller” shall only apply singularly to a
particular Seller’s warranty as to itself, himself, or herself and shall not
apply to any other Seller, that:
     4.1. Authorization of Transactions.
          (a) Seller has all requisite power, authority and legal capacity to
enter into this Agreement and the other Transaction Documents to which such
Seller is a party and to perform his or her obligations hereunder and
thereunder. This Agreement and the other Transaction Documents to which each
Seller is a party have been duly executed and delivered by such Seller.
          (b) Neither the execution and the delivery of this Agreement and the
other Transaction Documents to which each Seller is a party, nor the
consummation of the transactions contemplated hereby and thereby, shall
(i) conflict with, result in a breach of any of the provisions of, (ii)
constitute a default under, (iii) result in the violation of, (iv) give any
third party the right to terminate or to accelerate any obligation under,
(v) result in the creation of any Lien upon the Membership Interests owned by
any Seller under, or (vi) require any authorization, consent, approval,
execution or other action by or notice to any Governmental Body regarding, the
provisions of any Contract to which any Seller is bound or affected, or any
applicable statute, regulation, rule, judgment, order, decree or other
restriction of any Governmental Body to which any Seller is subject. No notice
to, filing with or authorization, consent or approval of any Governmental Body
by any Seller is necessary for the consummation of the transactions contemplated
by this Agreement and the other Transaction Documents to which any Seller is a
party.
     4.2. Brokerage. Except as set forth on Schedule 3.13, there are no claims
for brokerage commissions, finders’ fees or similar compensation in connection
with the transactions contemplated by this Agreement based on any arrangement or
agreement made by Sellers.
     4.3. Membership Interests. Each Seller holds of record and owns
beneficially the Membership Interests set forth opposite such Seller’s name on
Schedule 2.1, and at the Closing,

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 34



--------------------------------------------------------------------------------



 



EXECUTION VERSION
each Seller will transfer to Buyer good and marketable title to such Membership
Interests, in each case free and clear of any Liens, restrictions on transfer
(other than any restrictions under the Securities Act and applicable state
securities laws), options, warrants, rights, calls, commitments, proxies or
other contract rights. Except as set forth on Schedule 4.3, no Seller is a party
to any option, warrant, right, Contract, call, put or other agreement or
commitment providing for the disposition or acquisition of any Membership
Interests or other interest in Oaks or any capital stock of the Company (other
than this Agreement). Except as set forth on Schedule 4.3, no Seller is a party
to any voting trust, proxy or other agreement or understanding with respect to
the voting of any Membership Interests or other interest in Oaks or any capital
stock of the Company.
     4.4. Litigation. There are no actions, suits, proceedings or orders
pending, or, to Sellers’ Knowledge, threatened against or affecting any Seller
at law or in equity, or before or by any Governmental Body, which would
adversely affect each Seller’s performance under this Agreement and the other
Transaction Documents to which Sellers are parties or the consummation of the
transactions contemplated hereby or thereby.
     4.5. Investment Representations of Diana Istre Francis. Diana Istre Francis
acknowledges, agrees and represents that (i) she is an “accredited investor” as
that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, (ii) she is able to bear the economic risk of the holding of the
Note (including a complete loss of the value to her) for an indefinite period of
time, and (iii) she has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of her acquisition
of the Note and any shares of Buyer Stock she receives in the transactions
contemplated hereby.
     4.6. Investment Representations of Michael G. Francis, Bryan Francis and
Mackey Francis.
          (a) Each of Michael G. Francis, Bryan Francis and Mackey Francis
acknowledges, agrees and represents that the share of Buyer Stock to be acquired
by Michael G. Francis, Bryan Francis and Mackey Francis hereunder (the “Acquired
Stock”) will, when acquired, be acquired for such Seller’s own account, for
investment purposes and not with a view to, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Securities
Act or applicable state securities laws.
          (b) Each of Michael G. Francis, Bryan Francis and Mackey Francis
acknowledges, agrees and represents that he understands that (i) the Acquired
Stock has not been registered under the Securities Act by reason of their
issuance in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act and have not been qualified under any state
securities laws on the grounds that the offering and sale of securities
contemplated by this Agreement are exempt from registration thereunder, and
(ii) Buyer’s reliance on such exemptions is predicated on each Seller’s
representations set forth herein.
          (c) Each of Michael G. Francis, Bryan Francis and Mackey Francis
acknowledges, agrees and represents that (i) such Seller is an “accredited
investor” as that term is defined in Rule 501 of Regulation D promulgated under
the Securities Act, (ii) such Seller is able to bear the economic risk of the
holding of the Acquired Stock (including a complete loss of

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 35



--------------------------------------------------------------------------------



 



EXECUTION VERSION
the value to each Seller on such items) for an indefinite period of time, and
(iii) such Seller has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of its acquisition
of the Acquired Stock, including the implications of such shares being
unregistered under the Securities Act.
     4.7. Receipt of Information. Each Seller acknowledges and agrees that it
has had the opportunity to ask all questions of Buyer and receive all such
information from Buyer that such Seller deems necessary and appropriate to enter
into this Agreement and the other Transaction Documents.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
     As a material inducement to Sellers to enter into this Agreement, Buyer
hereby represents and warrants to Sellers as of each of the Execution Date and
the Closing Date that:
     5.1. Organization and Corporate Power. Buyer is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
power and authority to enter into this Agreement and the other Transaction
Documents to which Buyer is a party and perform its obligations hereunder and
thereunder.
     5.2. Authorization of Transaction. Buyer has the requisite corporate power
and authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. The board of directors of Buyer has duly
approved this Agreement and all other Transaction Documents to which Buyer is a
party and has duly authorized the execution and delivery of this Agreement and
all other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby. No other corporate proceedings
on the part of Buyer are necessary to approve and authorize the execution and
delivery of this Agreement or the other Transaction Documents to which Buyer is
a party and the consummation of the transactions contemplated hereby and
thereby. This Agreement and all other Transaction Documents to which Buyer is a
party have been duly executed and delivered by Buyer and constitute the valid
and binding agreements of Buyer, enforceable against Buyer in accordance with
their terms.
     5.3. No Violation. Buyer is not subject to any Legal Requirement of any
Governmental Body, or any Contract, or any License, which would be breached or
violated by its execution, delivery or performance of this Agreement and the
other Transaction Documents to which Buyer is a party nor does the execution or
delivery of this Agreement and the other Transaction Documents to which Buyer is
a party violate or otherwise conflict with Buyer’s Certificate of Incorporation
or Bylaws, each as amended or restated from time to time.
     5.4. Governmental Authorities and Consents. Buyer is not required to submit
any notice, report or other filing with any Governmental Body in connection with
the execution or delivery by it of this Agreement and the other Transaction
Documents to which Buyer is a party or the consummation of the transactions
contemplated hereby or thereby. No consent, approval or authorization of any
Governmental Body is required to be obtained by Buyer in connection

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 36



--------------------------------------------------------------------------------



 



EXECUTION VERSION
with its execution, delivery and performance of this Agreement and the other
Transaction Documents to which Buyer is a party or the transactions contemplated
hereby or thereby.
     5.5. Litigation. There are no actions, suits, proceedings or orders pending
or, to Buyer’s Knowledge, threatened against or affecting Buyer at law or in
equity, or before or by any Governmental Body, which would adversely affect
Buyer’s performance under this Agreement and the other Transaction Documents to
which Buyer is a party or the consummation of the transactions contemplated
hereby or thereby.
     5.6. Brokerage. There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of
Buyer.
     5.7. Note. The Note has been duly and validly authorized by Buyer and, when
executed by Buyer in accordance with the provisions thereof, and upon delivery
to Diana Istre Francis, she will be entitled to the benefits thereof and the
Note will constitute a valid and binding obligation of Buyer enforceable in
accordance with its terms, except that the enforcement thereof may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity) and the discretion of any court before which any
proceeding therefor may be brought.
     5.8. Buyer Stock. Buyer’s Schedule 5.8 accurately sets forth (i) the total
authorized, and issued and outstanding shares of Buyer Stock as of September 30,
2010, and (ii) the name of each record holder of shares of Buyer Stock, and the
number of shares of Buyer Stock held by each such record holder as of
September 30, 2010. All of the issued and outstanding shares of Buyer Stock have
been duly authorized, are validly issued, fully paid and nonassessable, are not
subject to, nor were they issued in violation of, any preemptive rights, rights
of first refusal, or similar rights. Except for this Agreement and except as set
forth on Buyer’s Schedule 5.8, there are no outstanding or authorized options,
rights, Contracts, calls, puts, rights to subscribe, conversion rights or other
agreements or commitments to which Buyer is a party or which are binding upon
Buyer providing for the issuance, disposition or acquisition of any Buyer Stock
or any rights or interests exercisable therefor. Except as set forth in Buyer’s
Schedule 5.8, there are no outstanding or authorized stock appreciation, phantom
stock or similar or corresponding rights with respect to the Buyer Stock. There
are no voting trusts, proxies or any other agreements or understandings with
respect to the voting of the Buyer Stock. Except as set forth in Buyer’s
Schedule 5.8, Buyer is not subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of Buyer Stock.
     5.9. SEC Filings. Except as set forth on Buyer’s Schedule 5.9, Buyer has
filed or furnished all forms, reports and other documents required to be filed
or furnished by it under the Securities Act or the Exchange Act, as the case may
be, since September 30, 2010 (collectively, the “Buyer SEC Filings”). Each Buyer
SEC Filing (a) as of its filing date, complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be; and
(b) did not, at the time it was filed, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 37



--------------------------------------------------------------------------------



 



EXECUTION VERSION
statements made therein, in the light of the circumstances under which they were
made, not misleading.
     5.10. Solvency
          (a) Buyer is not now insolvent nor will it be rendered insolvent by
giving effect to the closing of this Agreement including payment of the cash
consideration portion of the Purchase Price (“Cash Consideration”). As used in
this subsection, “insolvent” means that the sum of the debts and other probable
liabilities of Buyer exceeds the present fair salable value of Buyer’s assets.
          (b) Buyer has, or will have at Closing, cash immediately available
sufficient to pay to Sellers the full Cash Consideration.
          (c) Immediately after giving effect to the closing of this Agreement,
including payment of the Cash Consideration, (i) Buyer will be able to pay or
otherwise perform its assumed Liabilities when due or eligible in the usual
course of business; (ii) Buyer will not have an unreasonably small amount of
capital with which to conduct business; (iii) Buyer will have assets (calculated
at fair market) that exceed the assumed Liabilities (including but not limited
to the obligations to pay the Senior Indebtedness and Large Leases in full after
closing. (iv) Taking into account all other obligations and anticipated uses of
cash, Buyer will have sufficient cash to pay all such Liabilities and
Indebtedness, in a prompt and timely manner.
ARTICLE VI
COVENANTS OF THE COMPANY, OAKS AND SELLERS
     6.1. Consents. To the extent such items are not available at Closing, the
Company and Oaks shall, and each of the Appointing Sellers shall cause each
member of the Company Group to, (a) use commercially reasonable efforts to
obtain all consents or approvals such Persons are required to obtain to carry
out the transactions contemplated by this Agent, (b) cooperate with Buyer and
its Representatives in Buyer’s efforts to obtain all other consents, approvals
and authorizations Buyer is required to obtain to carry out the transactions
contemplated by this Agreement or which Buyer reasonably deems necessary or
appropriate, and (c) cooperate in the preparation of any document or other
material which may be required by any Governmental Body as a predicate to or
result of the transactions contemplated in this Agreement.
ARTICLE VII
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS
     The obligations of each Seller to consummate the Closing shall be subject
to the satisfaction at or prior to the Closing of each of the following
conditions, except to the extent specifically waived in writing by the Seller
Representative in whole or in part at or prior to the Closing:
     7.1. Closing Consideration. Each item of consideration to be paid on or
before the Closing by the Buyer shall have been paid in a manner satisfactory to
Sellers.

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 38



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     7.2. Buyer’s Performance. Each covenant of Buyer in this Agreement that
Buyer is required to perform or to cause to be performed at or prior to the
Closing shall have been performed in all material respects.
     7.3. Certificate. Seller Representative shall have received a certificate
of Buyer in a form reasonably satisfactory to the Seller Representative dated as
of the Closing Date, stating that each representation and warranty of Buyer in
this Agreement is true and correct in all material respects as of the Closing
Date (except in each case for those representations and warranties that address
matters only as of a specified date, which shall have been true and correct as
of such specified date).
     7.4. Closing Documents. Seller Representative shall have received from the
Buyer each of the items required to be delivered by Section 2.4.
ARTICLE VIII
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
     The obligations of Buyer to consummate the Closing shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions,
except to the extent specifically waived in writing by Buyer in whole or in part
at or prior to the Closing:
     8.1. Sellers’ Performance. Each covenant of each of the Company, Oaks or
any Seller in this Agreement that any such Party is required to perform or cause
to be performed at or prior to the Closing shall have been performed in all
material respects.
     8.2. Certificates. Buyer shall have received (a) a certificate of each of
the Sellers in a form reasonably satisfactory to Buyer, dated as of the Closing
Date, stating that each representation and warranty of each of the Company and
Oaks and each Seller in this Agreement shall be true and correct in all respects
at and as of the Closing Date (determined without giving duplicative effect to
any materiality or Material Adverse Effect limitation contained therein, and
except in each case for such representations and warranties made as of a
specified date, which shall be required to be true and correct only on and as of
such specified date).
     8.3. Closing Documents. Buyer shall have received from the Sellers or
Partners, as applicable, each of the documents required to be delivered by
Section 2.3.
     8.4. No Judgments. No judgment, decree or order shall have been entered
which would prevent the consummation of the Closing.
     8.5. Termination of Related Party Agreements. All Related Party Agreements
except for the Permitted Related Party Agreements shall have been terminated and
the member of the Company Group party thereto shall have been fully released
from all obligations and liabilities under such Related Party Agreements.
     8.6. Title to Owned Real Property. Each member of the Company Group shall
have good, marketable and indefeasible title to the Owned Real Property that is
shown to be owned by such member of the Company Group on Schedule 3.8 subject
only to Permitted Liens.

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 39



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     8.7. Landlord Estoppels. Buyer shall have obtained estoppel certificates
signed by each of the landlords under all leases for the Leased Real Property
(the “Third Party Landlords”), addressed to Buyer and otherwise in forms
reasonably acceptable to Buyer (the “Estoppels”), which Estoppels shall include,
if required by the terms of the applicable lease instrument, an acknowledgement
and approval by the applicable Third Party Landlord of the change of control
resulting from the consummation of the transactions contemplated by this
Agreement.
     8.8. Related Party Transactions. Effective at the Closing, all Related
Party Agreements, other than the Permitted Related Party Agreements, shall be
terminated and shall be without any further force and effect, and there shall be
no further obligations of any of the parties thereunder. Sellers agree to take
and to cause the members of the Company Group and their respective Affiliates to
take, any action prior to or following the Closing that would be required to
give effect to the termination of the Related Party Agreements other than the
Permitted Related Party Agreements.
     8.9. Pay-Off Letters. At least three (3), but no more than five (5),
business days prior to the Closing Date, Sellers shall cause the members of the
Company Group to obtain payoff letters in form and substance satisfactory to
Buyer in respect of all Senior Indebtedness and Large Leases and full and
complete releases in recordable form of all Liens securing such Indebtedness and
Large Leases and full and complete releases of any guarantees by a Seller of
such Indebtedness (or a commitment from such lender to deliver such releases
upon receipt of payment in full of the Indebtedness secured) (collectively, the
“Pay-Off Letters”).
ARTICLE IX
SURVIVAL AND INDEMNIFICATION
     9.1. Survival of Representations and Warranties. The representations and
warranties of the Parties made or provided for in this Agreement shall survive
the Closing for a period of eighteen (18) months; provided, however, that the
representations and warranties in Sections 3.1 (Organization and Corporate
Power), 3.2 (Authorization of Transactions), 3.26 (Title of Acquired Assets),
but only as to title in the personal property, 4.1 (Authorization of
Transactions), 4.3 (Membership Interests), 5.1 (Organization and Corporate
Power), 5.2 (Authorization of Transaction) and 5.3 (No Violation) shall survive
indefinitely, and the representations and warranties in Sections 3.9 (Taxes),
3.12 (Litigation; Proceedings), 3.16 (Employee Benefit Plans), and 3.21
(Environmental Compliance) shall survive through the end of the period for the
lesser of (a) applicable Statute of Limitations (as defined hereinbelow), plus
ninety (90) days or (b) four (4) years plus ninety (90) days. The covenants
contained in this Agreement shall survive for the lesser of two (2) years or
until they are fully discharged. All other Claims pursuant to Section 9.2 may be
brought for a period of eighteen (18) months following the Closing. No Claim for
indemnification for breaches of any representation, warranty or covenant may be
asserted after the expiration of the applicable survival period set forth in
this Section 9.1. So long as an Indemnified Party asserts a Claim for
indemnification under and in accordance with this Article IX for a breach by
another Party of any of its representations, warranties or covenants contained
in this Agreement prior to the expiration of the applicable survival period set
forth in this Section 9.1, such Indemnified Party shall be deemed to have
preserved its rights to indemnification under this Article IX regardless of when

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 40



--------------------------------------------------------------------------------



 



EXECUTION VERSION
such Claim is ultimately liquidated or resolved. For purposes of this
Section 9.1, the term “Statute of Limitations”, with respect to any indemnity
claim between the parties hereto seeking reimbursement with regards to a third
party claim, shall mean the longer of (i) eighteen (18) months or (ii) the
applicable statute of limitations of the jurisdiction in which a third party
claim with regard to which indemnity is sought hereunder is brought by the third
party; provided, however, that as to claims between Buyer and Seller not arising
from a third party claim, the term Statute of Limitations shall mean the statute
of limitations solely under the laws applicable to this agreement in accordance
with Section 12.9 herein.
     9.2. Indemnification by Seller. Subject to the provisions of this
Article IX, Company, Oaks, and each of the Sellers, agrees to indemnify, defend
and hold harmless Buyer and its Affiliates (collectively, the “Buyer
Indemnitees”) from and after the Closing, against any Damages related to any and
all Claims to the extent such Claims are based upon, arise out of or are related
to:
          (a) any breach of any representation or warranty made by any of the
Company or Oaks or any of the Sellers in this Agreement or contained in any
certificate delivered by any of the Company or Oaks or any of the Sellers
pursuant to Section 8.2; provided, however, that when determining the amount of
Damages from such breach, any exception or qualification in such representations
and warranties relating to materiality, Material Adverse Effect or other similar
qualifications as used therein shall be disregarded therein;
          (b) any breach of any covenant of any of the Company or Oaks or any of
the Sellers in this Agreement or in any certificate, writing or instrument
executed and delivered by any of the Company or Oaks or any of the Sellers
pursuant to this Agreement;
          (c) any claim of any Person for brokerage or finder’s fees or
commissions or similar payments owed or alleged to be owed under any agreement
or understanding made, or alleged to have been made, by such Person with any
Seller (or any Person acting on behalf of any Seller) in connection with any of
the transactions contemplated by this Agreement;
          (d) any Seller Indemnified Taxes;
          (e) any non-compliance with applicable statutory or regulatory
requirements promulgated or administered by the U.S. Department of
Transportation or any subdivision thereof or any state or local Governmental
Body relating to transportation, safety or protection of the environment with
respect to the Business; or
          (f) any amounts required to pay any expenses and Indebtedness of the
any member of the Company Group (other than the Senior Indebtedness and Large
Leases) not taken into account in making the calculations of the Purchase Price
and the Closing Working Capital hereunder.
     9.3. Limit on Indemnity Provided by Company, Oaks and Sellers.
Notwithstanding anything to the contrary contained anywhere in this Agreement:

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 41



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (a) Company, Oaks and Sellers shall have no obligation to indemnify
Buyer Indemnitees pursuant to Section 9.2 until Buyer Indemnitees have a claim
or claims in excess of one hundred fifty thousand ($150,000) dollars, at which
point Company, Oaks, and Sellers obligation to indemnify shall apply to such
claims in excess of such amount; provided, however, that the total amount of the
following claims shall be counted and indemnity shall be due regardless of
whether disclosed on Sellers’ Disclosure Schedules: (i) matters requiring
remediation, if any, that are described on Schedule 3.21; (ii) that certain DOL
matter described on Schedule 3.12; and (iii) those certain matters involving
fatalities disclosed on Schedule 3.12; for which the statue of limitations has
not expired.
          (b) Company, Oaks and Sellers obligation to indemnify Buyer
Indemnitees pursuant to (i) Section 9.2(a) with respect to a breach of the
warranties and representations contained in Sections 3.1 (Organization), 3.2
(Authorization of Transaction), 3.9 (Taxes), 3.16 (Benefit Plans), and 3.26
(Title of Acquired Assets), but only as to title in the personal property, and
(ii) liabilities identified in the Schedules to Section 3.9 (Taxes) and
Section 3.16 (Benefit Plans) shall be limited, in the aggregate, to the Purchase
Price;
          (c) Company, Oaks and Sellers’ obligation to indemnify Buyer
Indemnitees pursuant to (i) Section 9.2(a) with respect to a breach of any
representations or warranties contained in Section 3.12 (Litigation;
Proceedings) and Section 3.21 (Environmental Compliance), and (ii) Liabilities
identified in Schedule 3.12 (Litigation; Proceedings) and Schedule 3.21
(Environmental Compliance) shall be limited, in the aggregate, to Eight Million
Dollars ($8,000,000);
          (d) Company, Oaks and Sellers’ obligations to indemnify Buyer
Indemnitees for a breach of all other warranties, representations and covenants
under this Agreement shall be limited, in the aggregate, to the amount of the
Escrow Deposit and satisfied therefore by mutual agreement of the parties or
based on a non-appealed judgment from a court of competent jurisdiction; and
          (e) Sellers’ aggregate liability with respect to claims addressed by
Sections 11.3(b), (c) and (d) shall be limited, in the aggregate, to the
Purchase Price.
     9.4. Additional Limits for Certain Sellers. Sellers Bryan K. Francis and
Mackey G. Francis own less than 10% of Oaks and are hereinafter referred to as
“Minority Sellers”. In no event shall a Minority Seller be required to make any
payments for Buyer Indemnitees pursuant to Section 9.2 in excess of the
applicable Section 9.3 limitations multiplied by seventy (70%) percent of their
respective percentage membership ownership in Oaks. Seller Diana Istre Francis
shall not be required to make any payments to Buyer Indemnitees pursuant to
Section 9.2 if the Claim results from a breach of a representation in
Article III, except for the amounts held under the Escrow Agreement.
Notwithstanding the above, these limitations shall not affect the aggregate
amount to be paid to Buyer Indemnitees under Article IX.
     9.5. Indemnification and Reimbursement by Buyer. From and after the
Closing, upon the terms and subject to the conditions and limitations contained
in this Article IX, Buyer shall indemnify and hold harmless each Seller
(collectively, the “Seller Indemnitees”) against, and shall reimburse the Seller
Indemnitees for, any Damages arising out of or in connection with:

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 42



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (a) any breach of any representation or warranty made by Buyer in this
Agreement or contained in any certificate delivered by Buyer pursuant to
Section 7.3;
          (b) any breach of any covenant of Buyer in this Agreement or in any
certificate, writing or instrument executed and delivered by Buyer pursuant to
this Agreement, which covenant by its terms is required to be performed at or
prior to the Closing; or
          (c) any claim of any Person for brokerage or finder’s fees or
commissions or similar payments owed or alleged to be owed any agreement or
understanding made, or alleged to have been made, by such Person with Buyer (or
any Person acting on Buyer’s behalf) in connection with any of the transactions
contemplated by this Agreement.
     9.6. Other Indemnification Limitations.
          (a) The amount of each indemnity claim shall be determined only after
giving credit for the amount of the net monetary benefit, including, without
limitation, insurance coverage, any income tax or other tax benefit, and any
other payments received by the indemnified party by reason of recompense,
contribution, indemnification or subrogation from any third party, resulting
from or attributable to, the event, occurrence, state of facts, actions or other
circumstance causing or giving rise to any such indemnity claim. The forgoing
shall be taken into consideration before applying the indemnity deductible set
forth above in this paragraph.
          (b) Neither party shall be liable to the other for punitive or
exemplary damages resulting from or arising out of this Agreement or any other
documents referred to herein or relating hereto.
     9.7. Third-Party Claims.
          (a) Promptly after receipt by any Seller Indemnitee or Buyer
Indemnitee entitled to indemnity under Section 9.2 or Section 9.3 (an
“Indemnified Person”) of notice of the assertion of a Third-Party Claim against
it, such Indemnified Person shall give notice to the Person obligated to
indemnify under any such section (an “Indemnifying Person”) of the assertion of
such Third-Party Claim, provided that the failure to notify the Indemnifying
Person will not relieve the Indemnifying Person of any liability that it may
have to any Indemnified Person, except to the extent that the Indemnifying
Person proves that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.
          (b) If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 9.4(a) of the assertion of a Third-Party Claim, the
Indemnifying Person, at its sole cost and expense, shall be entitled to
participate in the defense of such Third-Party Claim and, to the extent that it
wishes (unless (i) the Indemnifying Person is also a Person against whom the
Third-Party Claim is made and the Indemnified Person determines in good faith
that joint representation would be inappropriate or (ii) the Indemnifying Person
fails to provide reasonable assurance to the Indemnified Person of its financial
capacity to defend such Third-Party Claim and provide indemnification with
respect to such Third-Party Claim), to assume the defense of such Third-Party
Claim with counsel satisfactory to the Indemnified Person. After notice from

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 43



--------------------------------------------------------------------------------



 



EXECUTION VERSION
the Indemnifying Person to the Indemnified Person of its election to assume the
defense of such Third-Party Claim, the Indemnifying Person shall not, so long as
it diligently conducts such defense, be liable to the Indemnified Person under
this Article IX for any fees of other counsel or any other expenses with respect
to the defense of such Third-Party Claim, in each case subsequently incurred by
the Indemnified Person in connection with the defense of such Third-Party Claim.
Notwithstanding the assumption of defense by the Indemnifying Person, the
Indemnified Person may, at its sole cost and expense, file any motion, answer or
other pleadings that the Indemnified Person may deem necessary or appropriate to
protect its interests or those of the Indemnifying Person and which is not
prejudicial, in the reasonable judgment of the Indemnifying Person, to the
Indemnifying Person. If requested by the Indemnifying Person, the Indemnified
Person agrees, at the sole cost and expense of the Indemnifying Person, to
cooperate with the Indemnifying Person and its counsel in contesting any
Third-Party Claim that the Indemnifying Person assumes the defense of and elects
to contest, or, if appropriate and related to the Third-Party Claim in question,
in making any counterclaim against the Person asserting the Third-Party Claim,
or any cross-complaint against any Person (other than the Indemnified Person or
any of its Affiliates or, if the Indemnified Person is a Seller, any other
Seller). The Indemnified Person may participate in, but not control, any defense
or settlement of any Third-Party Claim controlled by the Indemnifying Person
pursuant to this Section 9.4(b), and except as specifically provided in this
Section 9.4(b), the Indemnified Person will bear its own costs and expenses with
respect to such participation (provided, however, that the Indemnifying Person
shall pay the attorneys’ fees of the Indemnified Person if (A) the employment of
separate counsel shall have been authorized in writing by any such Indemnifying
Person in connection with the defense of such Third-Party Claim, (B) the
Indemnified Person shall have reasonably concluded that there may be defenses
available to such Indemnified Person that are different from or additional to
those available to the Indemnifying Person, or (C) the Indemnified Person’s
counsel shall have advised the Indemnified Person in writing, with a copy
delivered to the Indemnifying Person, that there is a conflict of interest that
could make it inappropriate under applicable standards of professional conduct
to have common counsel). If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, (ii) no compromise or settlement of
such Third-Party Claim may be effected by the Indemnifying Person without the
Indemnified Person’s written consent unless (A) there is no finding or admission
of any violation of any law, rule or regulation or any violation of the rights
of any Person, (B) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Person and (C) in the opinion of the Indemnified
Person, there would not be any adverse effect on the business, operations,
assets or financial condition of the Indemnified Person, and (iii) the
Indemnifying Person shall have no liability with respect to any compromise or
settlement of such Third-Party Claim effected without its written consent.
          (c) If notice is given to an Indemnifying Person of the assertion of
any Third-Party Claim and the Indemnifying Person does not, within ten (10) days
after the Indemnified Person’s notice is given, give notice to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, or if
the Indemnifying Person gives such a notice but fails to prosecute diligently
the defense of such Third-Party Claim, then the Indemnified Person will have the
right to defend, at the sole cost and expense of the Indemnifying Person, such
Third-Party Claim by all appropriate proceedings. In such event, the Indemnified
Person will have full

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 44



--------------------------------------------------------------------------------



 



EXECUTION VERSION
control of such defense and proceedings, including any compromise or settlement
thereof, and the Indemnifying Person will be bound by any determination made in
such Third-Party Claim or any compromise or settlement effected by the
Indemnified Person; provided, however, that if requested by the Indemnified
Person, the Indemnifying Person agrees, at the sole cost and expense of the
Indemnifying Person, to cooperate with the Indemnified Person and its counsel in
contesting any Third-Party Claim which the Indemnified Person is contesting, or,
if appropriate and related to the Third-Party Claim in question, in making any
counterclaim against the Person asserting the Third-Party Claim, or any
cross-complaint against any Person (other than the Indemnifying Person or any of
its Affiliates or, if the Indemnifying Person is a Seller, any other Seller).
          (d) Each Party consents to the nonexclusive jurisdiction of any court
in which a proceeding in respect of a Third-Party Claim is brought against any
Indemnified Person for purposes of any claim that an Indemnified Person may have
under this Agreement with respect to such proceeding or the matters alleged
therein and agrees that process may be served on any Party with respect to such
a claim anywhere in the world.
          (e) With respect to any Third-Party Claim subject to indemnification
under this Article IX, (i) both the Indemnified Person and the Indemnifying
Person, as the case may be, shall keep the other Person fully informed of the
status of such Third-Party Claim and any related proceedings at all stages
thereof where such other Person is not represented by its own counsel, and
(ii) the Parties agree (each at its own expense except as specifically provided
in this Section 9.4 to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.
     9.8. Other Claims. A claim for indemnification for any matter not involving
a Third-Party Claim may be asserted by notice to the Party from whom
indemnification is sought.
ARTICLE X
OTHER COVENANTS
     10.1. Tax Matters.
          (a) Preparation and Filing of Tax Returns. Sellers shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns relating to
members of the Company Group for taxable periods ending on or prior to the
Closing Date. Buyer shall prepare or cause to be prepared and shall file or
cause to be filed all Tax Returns relating to members of the Company Group for
taxable periods ending after the Closing Date. Buyer shall permit Sellers to
review and comment on each Tax Return for any Tax based on or measured by income
or gross receipts for a taxable period that includes any Pre-Closing Tax Period
prior to filing and shall make such revision to such Tax Returns as are
reasonably requested by Sellers. Not later than five (5) days prior to the due
date for payment of Taxes with respect to any Tax Return for a Pre-Closing Tax
Period or Straddle Period, the Sellers shall pay to the Buyer the amount of any
Seller Indemnified Taxes with respect to such Tax Return and the Partners shall
pay to the Buyer the amount of any Partner Indemnified Taxes with respect to
such Tax Return; provided that the

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 45



--------------------------------------------------------------------------------



 



EXECUTION VERSION
payment due from any such Person to the Buyer shall be required not earlier than
three (3) Business Days following receipt of the Buyer’s written notice and
demand for such payment.
          (b) Proration of Straddle Period Taxes. In the case of Taxes that are
payable with respect to any Straddle Period, the portion of any such Taxes that
is attributable to the portion of the period ending on the Closing Date shall
be:
          (i) in the case of Taxes that are either (A) based upon or related to
income or receipts, or (B) imposed in connection with any sale or other transfer
or assignment of property (real or personal, tangible or intangible), deemed
equal to the amount that would be payable if the Tax period ended with (and
included) the Closing Date; provided that exemptions, allowances or deductions
that are calculated on an annual basis (including depreciation and amortization
deductions) shall be allocated between the period ending on and including the
Closing Date and the period beginning after the Closing Date in proportion to
the number of days in each period; and
          (ii) in the case of Taxes that are imposed on a periodic basis with
respect to assets or capital, deemed to be the amount of such Taxes for the
entire Straddle Period (or, in the case of such Taxes determined on an arrears
basis, the amount of such Taxes for the immediately preceding period),
multiplied by a fraction the numerator of which is the number of calendar days
in the portion of the period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire period.
          (c) Tax Accounting Practices. To the extent items reported on a Tax
Return described in the second to last sentence of Section 10.1(a) might
reasonably affect items reported on any Tax Return for any Pre-Closing Tax
Period, any Tax Return for any taxable period ending after the Closing Date
shall be prepared in accordance with past Tax accounting practices used with
respect to the Tax Returns in question (unless such past practices are no longer
permissible under the Code or other applicable Tax law), and to the extent any
items are not covered by past practices (or in the event such past practices are
no longer permissible under the Code or other applicable Tax law), in accordance
with reasonable Tax accounting practices selected by the party responsible for
preparing the Tax Return. The amount of Taxes of the Company Group attributable
to the Pre-Closing Tax Period shall be determined based on an interim closing of
the books as of the Effective Time, provided that Extraordinary Costs and
Expenses to be paid by any member of the Company Group as a consequence of the
transactions contemplated by this Agreement shall be allocated to the
Pre-Closing Tax Period for federal income tax purposes. Except as provided in
the preceding sentence, transactions occurring on the Closing Date after the
Effective Time shall be allocated to the following day in accordance with the
principals of the next day rule of Treasury Regulation § 1.1502-76(b)(1)(ii)(B)
and any corresponding or similar provision of any other applicable tax law. The
parties will not make any ratable allocation election under Treasury Regulation
§ 1.1502-76(b)(2)(ii) or any corresponding or similar provision of any other
applicable tax law.
          (d) Amended Returns. The Parties will not file any amended Tax Return,
carryback claim with respect to Taxes, or other adjustment request with respect
to Taxes, relating to any member of the Company Group for any Pre-Closing Tax
Period unless such action is

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 46



--------------------------------------------------------------------------------



 



EXECUTION VERSION
required by law, or unless the Party proposing such action has obtained the
other Party’s written consent, which consent shall not be unreasonably withheld.
For this purpose, the Seller Representative shall represent all of the Sellers,
and Buyer shall represent Buyer and all members of the Company Group. Unless the
Parties agree otherwise, the Tax Benefit resulting from any such action shall be
allocated among the Parties according to the principles of Section 10.1(c).
          (e) Cooperation on Tax Matters. Sellers and Buyer shall, and Buyer
shall cause each member of the Company Group to, cooperate fully as and to the
extent reasonably requested by the other Party in connection with the filing of
Tax Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party ‘s
request) the provision of records and information relevant to any such Tax
Return or Tax proceeding; and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided under this Section 10.1(e). Buyer shall cause each member of
the Company Group to (i) retain all books and records with respect to Tax
matters pertinent to the Company Group relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations of
the respective taxable periods, and abide by all record retention agreements
entered into with any taxing authority and (ii) give the Seller Representative
reasonable written notice prior to transferring, destroying, or discarding any
such books and records and, if the Seller Representative so requests, shall
allow the Seller Representative to take possession of such books and records.
Upon request, Buyer and Sellers further agree to use their best efforts to
obtain any certificate or other document from any Governmental Body or any other
Person as may be necessary to mitigate, reduce, or eliminate any Tax that could
be imposed (including any Tax with respect to the transactions contemplated
hereby).
     10.2. Record Retention and Access to Records. After the Closing Date, Buyer
shall retain for a period consistent with Buyer’s record-retention policies and
practices those records of the members of the Company Group retained by them as
of the Closing Date. Buyer also shall provide Sellers and their representatives
reasonable access thereto, during normal business hours and on not less than
three days prior written notice, to enable them to prepare financial statements
or tax returns or deal with tax audits. After such three (3) year period, to the
extent such records are not available in Dallas, Texas, Buyer upon the request
of Seller Representative shall use commercially reasonable efforts to make any
such records available to Sellers electronically.
     10.3. Further Assurances. From and after the Closing, the Parties shall
cooperate reasonably with each other and with their respective representatives
in connection with any steps required to be taken as part of their respective
obligations under this Agreement, and shall (a) furnish upon request to each
other such further information; (b) execute and deliver to each other such other
documents; and (c) do such other acts and things, all as a Party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
transactions contemplated by this Agreement.
     10.4. Personal Guarantee Releases. A list of all Company liabilities for
which any Seller has personally guaranteed payment, is set forth on Exhibit G.
Buyer agrees to use commercially reasonable efforts to attempt to obtain a
release of all such liability of personal

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 47



--------------------------------------------------------------------------------



 



EXECUTION VERSION
guarantees of any Seller, on or before the Closing, and, if not obtained before
Closing, hereby indemnifies and holds all Sellers harmless with respect thereto.
     10.5. Health Insurance for Diana Istre Francis. Buyer agrees to cause the
Company to pay for and provide Diana Istre Francis with health insurance
equivalent to her current coverage (medical, dental and vision) for a period of
five (5) years after Closing.
ARTICLE XI
NON-COMPETITION PROVISIONS
     11.1. Non-Competition and Non-Solicitation.
          (a) Non-Competition. During the period beginning on the Closing Date
and ending two years after the termination of the Employment Agreement of
Michael G. Francis (the “Non-Compete Period”), Michael G. Francis shall not, and
shall not allow any of his Affiliates to, engage in, or be connected with any
business, business operation, or activity (whether as an owner, partner,
shareholder, member, joint venturer, operator, promoter, manager, employee,
officer, director, consultant, advisor, independent contractor, agent,
representative or otherwise), directly or indirectly, which consists in whole or
in part of the Business within the geographical area the Business operates as of
the Closing Date; provided, however, that ownership of less than five percent
(5%) of the outstanding stock of any publicly-traded corporation shall not be
deemed to be engaging solely by reason thereof in any of its business. Michael
G. Francis expressly acknowledges and agrees that each and every restriction
imposed by this Section 11.1 is reasonable with respect to subject matter, time
period and geographical area. To the extent that Michael G. Francis remains
employed by the Company after the Closing, such employment shall not be deemed a
violation of this Section 11.1(a).
          (b) Non-Solicitation. Each Seller agrees that, during the Non-Compete
Period, such Seller shall not, and shall not permit any of his or her Affiliates
to, directly or indirectly:
          (i) Call upon, solicit or divert to a competitor, any customer whose
account is serviced in whole or in part by Buyer or the Company Group or their
respective Affiliates as of the Closing Date with the purpose of selling or
attempting to sell to any such customer any services included within that
offered by Buyer or the Company Group or their respective Affiliates as of the
Closing Date; or
          (ii) Divert, solicit, recruit or take away any customer, supplier, or
employee of Buyer or the Company Group or their respective Affiliates that
conducted business with Buyer or Business with the Company Group or their
respective Affiliates at any time within the 24 month period preceding the
Closing Date, or the patronage of any customer or supplier of Buyer or Business
with the Company Group or their respective Affiliates that conducted business
with Buyer or the Company Group at any time within the 24 month period preceding
the Closing Date, or otherwise interfere with or disturb the relationship
existing between Buyer or the Company Group or their respective Affiliates and
any of its respective customers, suppliers, or employees, directly or
indirectly.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 48

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          For the purposes of this Agreement, the term “Business” shall mean the
current business operations of the Company Group, being the manufacturing,
transportation, distribution and supply of liquid mud, dry sack materials and
boat washings to the oil industry along the Gulf Coast of the United States,
including the entire states of Texas, Mississippi, Alabama, Florida and Wyoming,
and all of the Parishes of Louisiana listed on Schedule 13.1(b), and any other
areas of business in which the Company Group has been engaged in the past or as
of the Closing Date.
          (c) Confidentiality. Each of the Sellers shall treat and hold as
confidential any information concerning the Business and affairs of the Company
Group that is not already generally available to the public (the “Confidential
Information”), refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to Buyer or destroy, at the
request and option of Buyer, all tangible embodiments (and all copies) of the
Confidential Information which are in their possession or under their control.
In the event that any Seller is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, such Seller shall notify Buyer promptly of the request
or requirement so that Buyer may seek an appropriate protective order or waive
compliance with the provisions of this Section 11.1(c). If, in the absence of a
protective order or the receipt of a waiver hereunder, any Seller is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, such Seller may disclose the
Confidential Information to the tribunal; provided that such Seller shall use
his commercially reasonable best efforts to obtain, at the request of Buyer, an
order or other assurance that confidential treatment shall be accorded to such
portion of the Confidential Information required to be disclosed as Buyer shall
designate, provided that Buyer shall reimburse such Seller within 15 days for
the reasonable out of pocket expenses actually incurred by Seller in connection
therewith.
          (d) Remedy for Breach. Each Seller acknowledges and agrees that in the
event of a breach by such Seller (or any of such Seller’s Affiliates) of any of
the provisions of this Section 11.1, monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach, the Company
Group, Buyer and/or their respective successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce or prevent any violations of the provisions
hereof, in each case without the requirement of posting a bond or proving actual
damages; provided, however, that if a bond is required to be posted in order for
Company Group, Buyer and/or their respective successors or assigns, to secure an
injunction, then the Parties hereby stipulate that a bond in the amount of
$1,000 will be sufficient and reasonable in all circumstances to protect the
rights of the Parties.
          (e) Enforcement. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 11.1 is invalid
or unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 49

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.
          (f) Acknowledgment. Sellers acknowledge and agree that (i) the
restrictions contained in this Section 11.1 are reasonable in all respects
(including, without limitation, with respect to the subject matter, time period
and geographical area) and are necessary to protect Buyer’s interest in, and
value of, the Membership Interests (including, without limitation, the goodwill
inherent therein), (ii) Sellers are primarily responsible for the creation of
such value, and (iii) Buyer would not have consummated the transactions
contemplated hereby without the restrictions contained in this Section 11.1.
ARTICLE XII
MISCELLANEOUS
     12.1. Amendment and Waiver. This Agreement may be amended and any provision
of this Agreement may be waived, provided that any such amendment or waiver
shall be binding upon a Party only if such amendment or waiver is set forth in a
writing executed by Buyer and Sellers. No course of dealing between or among any
persons having any interest in this Agreement shall be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.
     12.2. Notices. All notices, demands and other communications given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given when (i) personally delivered, (ii) mailed by first class mail,
return receipt requested, or (iii) delivered by express courier service or
telecopied (with hard copy to follow). Notices, demands and communications to
Sellers shall, unless another address is specified in writing, be sent to the
address or telecopy number indicated on the signature page attached hereto, and
notices, demands and communications to the Company and Buyer shall, unless
another address is specified in writing, be sent to the address or telecopy
number indicated below:

     
Notices to Diana Istre Francis:
   
 
   
Hunter, Hunter & Sonnier LLC
1807 Lake Street
Lake Charles, Louisiana 70601
Attention: Shayna L. Sonnier
Fax: (337) 439-2505
   
 
   
Notices to Oaks or the Company Prior to Closing or to All Sellers except Diana
Istre Francis:
  with a copy to:
(which shall not constitute notice to the Company, Oaks or Sellers)
 
   
Francis Drilling Fluids, Ltd.
205 Jasmine Road
Crowley, Louisiana 70526
Attention: Michael G. Francis
Fax: (337) 783-0059
  William P. Stubbs, Jr.
Post Office Box 51201
Lafayette, Louisiana 70505-1201
Fax: (337) 233-9771

MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 50

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

     
Notices to Buyer or, following the
Closing, the Company or Oaks:
  with copies to:
(which shall not constitute notice to Buyer or,
following the Closing, the Company)
 
   
NYTEX Energy Holdings, Inc.
12222 Merit Drive, Suite 1850
Dallas, Texas 75251
Attn: Kenneth Kase Conte,
         Chief Financial Officer
Fax: 972-770-4701
  Strasburger & Price, LLP
901 Main Street, Suite 4400
Dallas, Texas 75202
Attention: Kevin Woltjen, Esq.
Fax: 214-659-4025

     12.3. Binding Agreement; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns; provided that neither
this Agreement nor any of the rights, interests or obligations hereunder may be
assigned by any Seller or Buyer without the prior written consent of all
Parties. Notwithstanding the immediately preceding sentence, without the prior
written consent of Sellers, each of Buyer and its permitted assigns may at any
time, in its sole discretion, assign, in whole or in part, (a) its rights and
obligations pursuant to this Agreement and the other Transaction Documents to
one or more of its Affiliates; (b) its rights under this Agreement and the other
Transaction Documents for collateral security purposes to any lender providing
financing to Buyer, a Company Group member, such permitted assign or any of
their Affiliates and any such lender may exercise all of the rights and remedies
of Buyer or such permitted assign hereunder and thereunder; and (c) its rights
under this Agreement and the other Transaction Documents, in whole or in part,
to any subsequent purchaser of Buyer, a Company Group member, such permitted
transferee or any of their divisions or any material portion of their assets
(whether such sale is structured as a sale of stock, sale of assets, merger,
recapitalization or otherwise). Notwithstanding the immediately preceding
sentence, such assignment shall not relieve or alleviate any duties,
responsibilities and/or obligations of this Agreement of Buyer.
     12.4. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Agreement.
     12.5. Construction. The language used in this Agreement shall be deemed to
be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any person. Nothing in the
Schedules hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless a reasonable inference can be made
that the Schedule identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail. The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 51

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant. In addition, each of the
Parties acknowledges and agrees that any Purchase Price adjustments as a result
of the application of any provision of this Agreement or any other of the
Transaction Documents do not prejudice or limit in any respect whatsoever any
Party’s rights to indemnification under any other provision of this Agreement or
any other Transaction Document or pursuant to any other applicable requirements
of law. The word “including” shall mean including without limitation regardless
of whether such words are included in some contexts but not others. The defined
terms used in this Agreement include the plural as well as the singular.
     12.6. Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and shall not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement shall be enforced and construed
as if no caption had been used in this Agreement.
     12.7. Entire Agreement. The Schedules identified in this Agreement are
incorporated herein by reference. This Agreement and the documents referred to
herein contain the entire agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof in any way,
including, without limitation, the Letter of Intent.
     12.8. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.
     12.9. Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Louisiana, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Louisiana or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Louisiana.
     12.10. Parties in Interest. Nothing in this Agreement, express or implied,
is intended to confer on any person other than the Parties and their respective
successors and assigns any rights or remedies under or by virtue of this
Agreement.
     12.11. Jurisdiction. Any dispute arising from or connected with this
Agreement shall be resolved only by binding arbitration requested by a Party and
brought in the state district court situated in Acadia Parish, Louisiana.
          (a) Arbitrable Matters. All disputes arising out of this Agreement,
between or among the Parties to this Agreement, shall be submitted to
arbitration at the behest of any Party. The arbitration proceeding shall be held
in Acadia Parish, Louisiana and shall be conducted in accordance with the CPR
Institute for Dispute Resolution (“CPR”) Rules for Non-Administered Arbitration
of Business Disputes as here modified. The arbitration shall be conducted by a
sole arbitrator (or an amicable compounder) acceptable to each Party, appointed
from CPR’s roster of neutrals (the “Arbitrator”). Should the Parties not reach
an agreement on a sole arbitrator (or an amicable compounder) or a Party refuse
to participate in the arbitration within 15 days of
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 52

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
submission as specified below, then any Party may institute a proceeding to
compel arbitration in the state district court situated in Acadia Parish,
Louisiana. Each Party to the arbitration shall have the right to nominate one or
more disinterested individuals from CPR’s roster of neutrals to serve as
Arbitrator, and the court shall appoint one of the nominees to that office.
          (b) Submission to Arbitration. The Party submitting any matter arising
out of this Agreement to arbitration (the “Demanding Party”) shall do so by
delivering written notice thereof (the “Arbitration Notice”) to the other Party
or Parties (the “Noticed Party”). In addition to indicating the Demanding
Party’s intention to commence arbitration proceedings, the Arbitration Notice
shall state the nature, with reasonable detail, of the dispute and the Demanding
Party’s claim or claims, the question or questions to be submitted for decision
or award by arbitration and the relief or remedy sought. A copy of the
Arbitration Notice shall be concurrently provided by CPR, along with a copy of
this Agreement. Either Party may bring an action in any court of competent
jurisdiction to enforce any award or judgment granted by the Arbitrator, or to
impose or enforce any injunctive relief to which a Party may be entitled.
          (c) Arbitration Procedures. The Arbitrator shall apply the substantive
law, not the laws of conflict, (and the law of remedies, if applicable) of the
State of Louisiana as applicable to the claim asserted, and the interpretation
of this Agreement. The Federal Rules of Evidence shall apply. The Arbitrator
shall have no authority to change this Agreement unless otherwise agreed by all
Parties. The Arbitrator, and not any federal, state, or local court or agency,
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is void or voidable. Any Party may be represented by an attorney or other
representative selected by the Party.
The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person as
the Arbitrator deems necessary. The Arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any Party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.
          (d) Compliance with Decisions. To the extent permissible under
applicable law, the Parties agree that the award of the Arbitrator shall be
final and binding and shall be subject only to the judicial review permitted by
the United States Arbitration Act or other applicable arbitration law pursuant.
All Parties to this Agreement shall abide by the Arbitrator’s decision.
Furthermore, they agree that all resolutions through this arbitration shall be
completed by arbitration and not by mediation. Notwithstanding the foregoing,
the Arbitrator may not award punitive or exemplary (or anything similar)
damages, and the Parties hereby irrevocable waive any claims to punitive or
exemplary damages (or anything similar). Judgment over the arbitration award may
be entered and enforced in any court having jurisdiction over the Parties or
their assets. It is the intent of the Parties that the arbitration provisions
hereof be enforced to the fullest extent permitted by applicable law.
          (e) Obligation to Pay Costs. In either case, the losing Party shall
pay all court costs, reasonable attorney fees, travel, lodging and any other
costs in connection with any dispute.
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 53

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
          (f) Mediation. The Parties are encouraged, but not required, to
attempt mediation as a way of resolving minor disputes.
     12.12. Delivery by PDF and Facsimile. This Agreement and any other
Transaction Document, and any amendments hereto or thereto, to the extent signed
and delivered by means of portable document format (“PDF”) or a facsimile
machine, shall be treated in all manner and respects as an original Contract and
shall be considered to have the same binding legal effects as if it were the
original signed version thereof delivered in person. At the request of any Party
hereto or to any such Contract, each other Party hereto or thereto shall
re-execute original forms thereof and deliver them to all other Parties. No
Party hereto or to any such Contract shall raise the use of PDF or a facsimile
machine to deliver a signature or the fact that any signature or Contract was
transmitted or communicated through the use of PDF or a facsimile machine as a
defense to the formation of a Contract and each such Party forever waives any
such defense.
     12.13. Drafting. Each Party hereto acknowledges that each Party was
actively involved in the negotiation and drafting of this Agreement; therefore,
the language in all parts of this Agreement shall in all cases be construed
simply, accurately to its fair meaning, and not strictly for or against any of
the Parties hereto, without limitation, there shall be no presumption against
any Party on the ground that such Party was responsible for drafting this
Agreement or any part thereof, and any rule of law, or any legal decision that
would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it has no application and is expressly waived.
     12.14. No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto, the Buyer indemnified parties, the Seller
indemnified parties and their successors and assigns permitted under this
Agreement, and no provisions of this Agreement shall be deemed to confer upon
any other Persons any remedy, claim liability, reimbursement, cause of action or
other right except as expressly provided herein. No insurance company or any
other third party shall be a beneficiary of Sellers’ or Purchaser’s
indemnification obligations under this Agreement and in no way shall any
obligations of any insurance company or other third party be reduced or
mitigated as a result of this Agreement.
[The Remainder of This Page Intentionally Left Blank]
MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 54

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, the Parties have executed this Membership Interests
Purchase Agreement as of the date first written above.

            BUYER:

NYTEX ENERGY HOLDINGS, INC.,
a Delaware corporation
      By:           Michael Galvis, President                COMPANY:

FRANCIS DRILLING FLUIDS, LTD.,
a Louisiana business corporation
      By:           Michael G. Francis, President                OAKS:

FRANCIS OAKS, L.L.C., a Louisiana limited
liability company
      By:           Michael G. Francis, Manager             

SIGNATURE PAGE TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

            SELLERS:
            Diana Istre Francis                    Michael G. Francis           
        Mackey Francis                    Bryan Francis              SELLER
REPRESENTATIVE:
            Bryan Francis, Seller Representative     

SIGNATURE PAGE TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

     
STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
Michael Galvis, known to me to be the person and officer whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of said NYTEX ENERGY HOLDINGS, INC., a Delaware corporation, and that he
executed the same as the act of such corporation for the purposes and
consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ______ day of ______________, 2010.

                        Notary Public in and for the State of Texas           

My Commission Expires:
                                                            

     
STATE OF LOUISIANA
  §
 
  §
PARISH OF __________
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
Michael G. Francis, known to me to be the person and officer whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of said FRANCIS DRILLING FLUIDS, LTD., a Louisiana business corporation,
and that he executed the same as the act of such corporation for the purposes
and consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ______ day of ______________, 2010.

                        Notary Public in and for the State of Louisiana         
 

My Commission Expires:
                                                            
SIGNATURE PAGE TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

     
STATE OF LOUISIANA
  §
 
  §
PARISH OF __________
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
Michael G. Francis, known to me to be the person and officer whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of said FRANCIS OAKS, L.L.C., a Louisiana limited liability company, and
that he executed the same as the act of such limited liability company for the
purposes and consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ______ day of ______________, 2010.

                        Notary Public in and for the State of Louisiana         
 

My Commission Expires:
                                                            

     
STATE OF LOUISIANA
  §
 
  §
PARISH OF __________
  §

     BEFORE ME, the undersigned authority, on this day personally appeared DIANA
ISTRE FRANCIS, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that she executed the same for the
purposes and consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ____ day of __________________, 2010.

                        Notary Public in and for the State of Louisiana         
 

My Commission Expires:
                                                            
SIGNATURE PAGE TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

     
STATE OF LOUISIANA
  §
 
  §
PARISH OF __________
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
MICHAEL G. FRANCIS, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ____ day of __________________, 2010.

                        Notary Public in and for the State of Louisiana        
   

My Commission Expires:
                                                            

     
STATE OF LOUISIANA
  §
 
  §
PARISH OF __________
  §

     BEFORE ME, the undersigned authority, on this day personally appeared
MACKEY FRANCIS, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ____ day of __________________, 2010.

                        Notary Public in and for the State of Louisiana        
   

My Commission Expires:
                                                            
SIGNATURE PAGE TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

     
STATE OF LOUISIANA
  §
 
  §
PARISH OF __________
  §

     BEFORE ME, the undersigned authority, on this day personally appeared BRYAN
FRANCIS, known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed and in the capacity therein stated.
     GIVEN UNDER MY HAND AND SEAL this ____ day of __________________, 2010.

                        Notary Public in and for the State of Louisiana         
 

My Commission Expires:
                                                            
SIGNATURE PAGE TO MEMBERSHIP INTERESTS PURCHASE AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT A
FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST
See Attached.
EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT B
FORM OF NOTE
See Attached.
EXHIBIT B

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT C
FORM OF EMPLOYMENT AGREEMENT
See Attached.
EXHIBIT C

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT D
FORM OF REGISTRATION RIGHTS AGREEMENT
See Attached.
EXHIBIT D

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT E
FORM OF ESCROW AGREEMENT
See Attached.
EXHIBIT E

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT F
FORM OF MUTUAL RELEASE
See Attached.
EXHIBIT F

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT G
PERSONAL GUARANTEES
OF SELLERS
See Attached.
EXHIBIT G

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT H
DIVISION OF PURCHASE PRICE
AMONG SELLERS
See Attached.
EXHIBIT H

 